                                   UNITED STATES DISTRICT COURT

                                      DISTRICT OF SOUTH DAKOTA

                                            SOUTHERN DIVISION


 DANIEL P. HENDRICKSON,                                                       4:17-CV-04173-VLD

                               Plaintiff,
                                                                          MEMORANDUM OPINION
            vs.                                                               AND ORDER

 NANCY A. BERRYHILL, ACTING
 COMM'R OF SOCIAL SECURITY;

                               Defendant.



                                                Table of Contents

INTRODUCTION .............................................................................................. 1
FACTS ............................................................................................................ 2
  A.        Background and Administrative Overview ............................................ 2
  B.        The Medical Evidence. ......................................................................... 4
  C.        Evidence at the Hearing ..................................................................... 18
       1.         Mr. Hendrickson’s Hearing Testimony ............................................ 18
       2.         The Vocational Expert’s Testimony ................................................. 24
  D.        Post-Hearing Interrogatories .............................................................. 26
       1.         Interrogatories to Thomas Audet, the VE ........................................ 26
       2.         Interrogatories to John L. Alpar, M.D., an Ophthalmologist ............ 32
  E.        ALJ’s Decision ................................................................................... 36
       1.         Step One........................................................................................ 36
       2.         Step Two ........................................................................................ 36
       3.         Step Three ..................................................................................... 36
       4.         Step Four ...................................................................................... 37
       5.         Step Five........................................................................................ 42
  F.        Mr. Hendrickson’s Assignments of Error ............................................ 43


                                                            i
DISCUSSION ................................................................................................ 44
  A.        Standard of Review. ........................................................................... 44
  B.        The Disability Determination and the Five-Step Procedure. ................ 45
  C.        Burden of Proof. ................................................................................ 47
  D.        Did the ALJ Err by Failing to Obtain Professional Assistance to
            Assess the Impact of Mr. Hendrickson’s Mental Impairments? ........... 48
  E.        Did the ALJ Err in Assessing Mr. Hendrickson’s Credibility? .............. 63
  F.        Did the ALJ Correctly Determine Mr. Hendrickson’s RFC? ................. 73
       1.      The Law Applicable to Determination of RFC .................................. 73
       2.      Application of the Law to the ALJ’s Decision .................................. 76
  G.        Did the ALJ’s Decision at Step Five Comply with the Law? ................. 79
       1.      Did the ALJ Err in Determining a Significant Number of the
               Jobs Listed at Step Five Existed? ................................................... 79
       2.      Did the Record Lack Substantial Evidence to Support the
               Mental RFC after the ALJ Dismissed the Functional Limitation
               Opinions of the Psychiatrist and Psychologist? ............................... 84
       3.      Did the Jobs Found by the ALJ at Step Five Match the RFC? ......... 84
       4.      Did the Jobs Identified by the ALJ Require Accommodation?.......... 88
  H.        Type of Remand ................................................................................. 89
CONCLUSION ............................................................................................... 91




                                                        ii
                                 INTRODUCTION

       Plaintiff Daniel P. Hendrickson seeks judicial review of the

Commissioner’s final decision denying his application for disability insurance

benefits under Title II and supplemental security income under Title XVI of the

Social Security Act.1 Mr. Hendrickson has filed a complaint and now moves to

reverse the Commissioner, requesting the court to reverse the Commissioner’s

final decision denying him disability benefits and to grant an award of benefits

outright without remanding to the agency. In the alternative, Mr. Hendrickson

seeks an order reversing and remanding to the agency for a de novo hearing.

       This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have




1SSI benefits are sometimes called “Title XVI” benefits, and SSD/DIB benefits
are sometimes called “Title II benefits.” Receipt of both forms of benefits is
dependent upon whether the claimant is disabled. The definition of disability
is the same under both Titles. The difference--greatly simplified--is that a
claimant’s entitlement to SSD/DIB benefits is dependent upon one’s “coverage”
status (calculated according to one’s earning history), and the amount of
benefits are likewise calculated according to a formula using the claimant’s
earning history. There are no such “coverage” requirements for SSI benefits,
but the potential amount of SSI benefits is uniform and set by statute,
dependent upon the claimant’s financial situation, and reduced by the
claimant’s earnings, if any. Title II benefits may include a 12-month period of
benefits retroactive to the date of application; Title XVI benefits are not
retroactive to the application date. SSR 83-20. There are corresponding and
usually identical regulations for each type of benefit. See e.g. 20 C.F.R.
§ 404.1520 and § 416.920 (evaluation of disability using the five-step
procedure under Title II and Title XVI). In this case, Mr. Hendrickson filed his
application for both types of benefits. AR211-12, 218-21. His coverage status
for SSD benefits expired on September 30, 2018. AR28. In other words, in
order to be entitled to Title II benefits, Mr. Hendrickson must prove he was
disabled on or before that date.

                                         1
consented to this magistrate judge resolving the case pursuant to 28 U.S.C.

§ 636(c). Based on the facts, law and analysis discussed in further detail

below, the court remands for further consideration at the agency level by the

Commissioner.

                                      FACTS

        Mr. Hendrickson provided a detailed statement of the facts in the record.

See Docket No. 17 at pp. 3-17. The Commissioner provided a very summary

version of facts. See Docket No. 18 at pp. 3-6. The below set of facts is drawn

primarily from the plaintiff’s facts with supplementation from the

Commissioner’s statement where there is a variance, and supplementation by

the court.

A.      Background and Administrative Overview

        Daniel Hendrickson was born in 1982, one of five children. AR219, 749.

He grew up a “military kid” who moved around the country and abroad. His

father retired and the family settled in Sioux Falls. Daniel finished high school

in 2000, attempted college, but dropped out. AR56, 749, 752. He then worked

in 14 jobs. AR268-70. Daniel has never married and has no children. AR737.

He has tried apartment-living but eventually moves home. AR749. He did

Mormon missionary work2 and became quite homesick but got through it.

AR752. Since 2010 he has lived in his parents’ home in Sioux Falls with his

brother and sister and her children. AR3, 219.



2   Perhaps in 2002. AR268.


                                         2
      Mr. Hendrickson worked at Kmart, Best Buy, Raven Industries, West

Telemarketing, C&A Industries, Oriental Trading, Robert Half Corporation, Noll

Inc, Quest Corporation, Asurion, Citibank, Wells Fargo, and a temporary

Manpower service. AR268-70. He was “on the phones in some type of call

situations from 2005 to 2013. He [has] a headset and takes incoming calls

which can be pretty frequent and average a length of 10-12 minutes.”3

      Mr. Hendrickson filed for concurrent benefits on September 23, 2014,

alleging disability since May 28, 2013. AR211-12, 218-21. In his Disability

Report, he alleged disability due to Bell’s palsy, and keratoconus (left eye

worse, right less progressive). AR302.

      The agency decided Mr. Hendrickson last worked on April 29, 2013,

when he stopped work at Citibank. AR299. A subsequent job at Wells Fargo

which continued on and off from August 19, 2013, to May 24, 2014, was

deemed by the agency to be an unsuccessful work attempt. AR298. The

agency denied Mr. Hendrickson’s claims initially and on reconsideration.

AR122-26, 136-58. The agency found no severe physical impairment, no

medically determined mental impairment, and no need for a consultative

examination. AR88, 90-91, 109-10, 118.


3 Plaintiff asserts in his brief, in error, that his first episode of Bell’s palsy
occurred in July, 2012, and that he was working from home at that time. See
Docket No. 17 at p. 4 (citing AR522, 525). However, an MRI was ordered for
plaintiff’s July, 2012, symptoms and that MRI was negative for Bell’s palsy.
See AR518-22. The first time Bell’s palsy is confirmed in plaintiff’s medical
records is May 13, 2013, the date he alleged his disability began. See
AR479-80, 616. At that time, he was unemployed, having ended his
employment with Citibank on April 29, 2013. AR303. In July, 2012, it
appears he was working for NEW/Assurion in Rapid City. AR58-59, 270, 303.
                                         3
      A hearing before Administrative Law Judge (ALJ) Christel Ambuehl was

held on July 29, 2016. AR51-83. Mr. Hendrickson testified at the hearing as

did the ALJ’s vocational expert (VE), Tom Audet. Following the hearing,

Mr. Audet and John Alpar, M.D., an ophthalmologist, responded to

interrogatories propounded by the ALJ. AR369-80, 720-27. On January 6,

2017, the ALJ issued an opinion denying benefits. The Appeals Council denied

Mr. Hendrickson’s request for review, making the ALJ’s decision the final

decision of the agency.

B.    The Medical Evidence.4

      Keratoconus5, a corneal dystrophy6, was diagnosed when

Mr. Hendrickson was 18. AR398. It became problematic after Bell’s palsy was

diagnosed in 20137 and left him with eyelids that did not blink on the left side.

AR479-80, 616.




4 Conditions impacting work are listed in order of chronological appearance in
the record.

5 Keratoconus is a progressive eye disease in which the cornea thins, bulges,
and becomes irregular in shape.
https://www.allaboutvision.com/conditions/keratoconus.htm. All internet
citations in this opinion were last checked Nov. 6, 2018.

6 National Eye Institute, “Facts about Cornea and Corneal Disease,” offers a
straightforward explanation with images of eye anatomy, particularly the
cornea. It explains the disordered anatomy and physiology of keratoconus.
https://nei.nih.gov/health/cornealdisease.

7Plaintiff asserted 2012 in his brief, Docket No. 17 at p. 4. But see footnote 3,
supra. Plaintiff’s MRI in 2012 was negative. Bell’s palsy was first confirmed in
May, 2013. See AR478-80, 616.


                                        4
      He has longstanding8 anxiety disorders and, in the last few years,

recurrent major depressive disorder. AR12, 748, 753. Epigastric pain affecting

concentration started in 2005 when Dr. Brett Baloun performed

cholecystectomy9 and took down abdominal adhesions.10 AR461, 482. He has

been diagnosed with irritable bowel syndrome. AR535. He has episodes of

diarrhea. AR465-66, 481-84, 488, 492, 494, 521-22, 524, 534.

      The duration of his morbid obesity (AR470, 670-71, 677) is not shown in

the record. In April, 2013, a dietitian recorded height and weight as 6’ 5” and

372 pounds, BMI 44.11. AR483. Associated with this, Mr. Hendrickson has

obstructive sleep apnea diagnosed by Jean Lageson, MD, based on symptoms

(sleep disturbance, ongoing fatigue, loud snoring, stops breathing, does not feel

rested in the morning). AR670, 699. He has esophagitis (“I do think that his

weight is contributing”). AR487-88. His “Grade B reflux and reflux

esophagitis11” found on EGD caused a voice disturbance when doing telephone


8Shelly Sandbulte, Ed.D, clinical psychologist, saw him six times (AR748) and
opined that he had overwhelming anxiety as early as college. AR749, 752.

9Post cholecystectomy pain occurs in 10% to 40% of patients, and has
multiple potential causes, biliary and nonbiliary.
https://www.mdedge.com/ccjm/article/95487/gastroenterology/recurrent-
abdominal-pain-after-laparoscopic-cholecystectomy.

10Likely related to his cholecystitis and/or appendicitis. AR482. “Abdominal
surgery is the most frequent cause of abdominal adhesions. Other causes of
abdominal adhesions include inflammation of an organ such as cholecystitis or
appendicitis….”
https://www.medicinenet.com/abdominal_adhesions_scar_tissue/article.htm.

11The Los Angeles system of gradation describes “Grade B” esophagitis as “one
or several erosions limited to mucosal fold(s) and larger than 5 mm in extent”
[portraying an example]. https://www.endoscopy-
                                        5
work. AR488-89, 502, 505, 507, 512, 525-26. Likely related to morbid obesity,

he has a fatty liver.12 AR487, 492. His overloaded spine and hips13 show

altered physiological joint motion-reduced femoral-acetabular internal and

external rotations and reduced trunk rotation, and overactive thoracolumbar

back extensors, hip flexors and tensor fascia lata. AR468. Consistent with

morbid obesity, Mr. Hendrickson reported decreased endurance and function.14

AR74, 317.




campus.com/en/klassifikationen/los-angeles-klassifikation-zur-einteilung-
des-schweregrads-der-refluxoesophagitis/.

12“About 90 per cent of morbidly obese patients show histological
abnormalities of the liver…. [M]orbid obesity alone may lead to severe disease
showing all the features of alcoholic hepatitis.” Gastroenterol Clin North Am.
1987 June; 16(2):239-52. Clain et al, “Fatty liver disease in morbid obesity.”
https://www.ncbi.nlm.nih.gov/pubmed/3319904.

13Effects of morbid obesity on systemic inflammation, mechanical stress, and
muscle strength. https://www.researchgate.net/figure/Physiological-forces-
acting-on-the-low-back-and-load-bearing-joints-in-healthy-
weight_fig1_258061245s.

14 “Excess weight imposes abnormal mechanics on body movements, which
could account for the high incidence of musculoskeletal disorders in these
subjects. This article reviews the physiological and biomechanical causes of
the reduced work capacity in obese workers…. The reduction in work capacity
appears to be due to … reduced spine flexibility, decay in endurance, limited
range of movement of the major joints, reduced muscle strength and capacity
to hold prolonged fixed postures, impaired respiratory capacity and visual
control. Work capacity in morbidly obese workers should always be evaluated
to match specific job demands.” International Journal of Occupational Safety
and Ergonomics (JOSE) 2010, Vol 16, No. 4, 507-523. Capdaglio et al,
“Functional Limitations and Occupational Issues in Obesity: A Review.”
https://pdfs.semanticscholar.org/06f0/aacfcf74cb939c1cd7a684cc561e314d2
71e.pdf.


                                       6
      His first episode of Bell’s palsy15 occurred in May, 2013, with symptoms

including sharp left-face pain, blurred vision in the left, and left hand

weakness.16 AR479-80, 616. To this day he has residual palsy and

neuropathic pain and spasms in his face, treated with chronic

Cyclobenzaprine17 (AR463, 471, 478, 637) which makes him drowsy (AR319).

His left eyelid still does not fully close. The constant open eye exacerbates his

keratoconus because the eye is exposed to the elements and pathogens and is

poorly lubricated.

      In mid-2012 Mr. Hendrickson told his family physician, Dr. Mark Rector

at Family Medicine, he was concerned about anxiety and racing thoughts.

AR517. He stated he worried about “random things.” Id. Dr. Rector




15Bell’s palsy occurs when the nerve that controls the facial muscles [7th
cranial nerve] is swollen, inflamed, or compressed, resulting in facial weakness
or paralysis…. Most scientists believe that a viral infection such as … herpes
simplex causes the disorder. They believe that the facial nerve swells and
becomes inflamed in reaction to the infection, causing pressure within the
Fallopian canal and leading to ischemia…. Bell’s palsy can interrupt the
eyelid’s natural blinking ability, leaving the eye exposed to irritation and
drying.” Physical therapy, facial massage, or acupuncture may provide a
potential small improvement. “In a few cases, the symptoms may never
completely disappear. In rare cases, the disorder may recur, either on the
same or the opposite side of the face.”
https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
Sheets/Bells-palsy-Fact-Sheet.

16Plaintiff asserts the date of July, 2012, at page 6 in his brief, Docket No. 7.
But see footnote 3, supra.

17Cyclobenzaprine, a/k/a Flexeril is a skeletal muscle relaxant. Side-effects
include dizziness, nausea, and extreme tiredness.
https://medlineplus.gov/druginfo/meds/a682514.html.


                                         7
prescribed Zoloft18 (it made him “fuzzy-headed,” AR319) and Klonopin19 to calm

down his racing thoughts. AR518. They did not help his “panic attacks.”

AR516-21, 752. Dr. Rector offered a diagnosis and point of view. “Anxiety …

made worse by empty time. He needs to go to work.” “[H]e has missed WEEKS

of work for MULTIPLE complaints, which is abnormal by ANY employee

standard. Truly the cure for his anxiety is to get back to meaningful work each

day.” AR517. Dr. Rector did not then or ever refer his patient to a psychiatrist.

      On October 3, 2013, Rebecca Larson, O.D., optometrist, noted

Mr. Hendrickson’s problem of blurry vision and dryness since onset of Bell’s

palsy. AR449. Treatment attempts had included taping the lid shut. He was

sensitive to glare and light, had headaches, burning, dryness, eye pain or

soreness, itching, redness, and blurred distant vision and near vision.

Dr. Larson planned topography of the eye. AR452. She fit his left eye with a

lens, but it was difficult to fit and “I was unable to take any of the 4 lenses out

of his eyes.” AR455. The technician took out two and the patient took out two.

“After fitting these 4 lenses I decided to stop.” Id. “John at Synergeyes …

suggested pausing with fingers on lens edge before squeezing or trying rubber

gloves/finger cots to help take the lens out.” AR456. After wearing the lens a

week, Mr. Hendrickson reported that his vision became blurry after two hours.



18Zoloft, a/k/a Sertraline, is a SSRI for depression and anxiety disorders.
Side-effects include gastrointestinal effects, dizziness, tiredness, headache, and
nervousness. https://medlineplus.gov/druginfo.

19 Klonopin, a/k/a Clonzazepam, is a benzodiazepine used to relieve panic
attacks. https://medlineplus.gov/druginfo/meds/a682279.html.
                                         8
AR446. On October 30, 2013, Dr. Larson said he was using drops and gel a lot

to keep the left cornea from drying out. The right eye lens was still pushing on

the cornea; she could see striae.20 Bell’s palsy kept him from blinking properly.

AR477.

      Mr. Hendrickson asked Dr. Rector to recommend physical therapy for his

problem blinking properly. AR476. Dr. Rector said, “Therapy is not needed for

blinking.” AR477.

      On November 4, 2013, Dr. Larson noted persistent eye problems.

AR440. She tried one lens after another without success. AR417-38. Getting

a contact lens to fit was not easy or simple. AR429, 435, 438, 441. Eye

symptoms persisted: responses to glare, headaches, light sensitivity, burning,

dryness, eye pain or soreness, itching, redness, blurred distant and near

vision. AR423, 426, 427, 429, 430, 440, 449. (Plus there were “billing issues.”

AR432, 435.) When it seemed that a good fit had been achieved, vision was

pretty good in the morning and a little like tunnel vision toward afternoon.

AR434. By the end of December, 2013, Mr. Hendrickson had a better fit, but

persistent responses to glare, headaches, light sensitivity, burning, dryness,

eye pain or soreness, itching, redness, blurred distant and near vision. AR426.




20 Vogt’s striae are vertical (rarely horizontal) fine, whitish lines in the
deep/posterior stroma and Descemet’s membrane commonly found in patients
with keratoconus.
https://webeye.ophth.uiowa.edu/eyeforum/atlas/pages/vogts-striae.htm.
Also see Scientific Reports, October 2017, Article 13584. Grieve et al. “Stromal
striae: a new insight into corneal physiology and mechanics.”
https://www.nature.com/articles/s41598-017-13194-6.
                                        9
The lens was “okay at first but the more he wears the lens the worse it gets.”

AR423. He reported throbbing with the lens and poor vision. AR424.

      Then for a while in January, 2014, he was better and Dr. Larson released

him to work. AR423. A week later he was worse again: Dr. Rector assessed

double vision, keratoconus of left eye worse after Bell’s palsy, and

conjunctivitis headache. AR476. He reported conjunctivitis with drainage from

the right eye. Id. He would “consider” ophthalmology. Id.

      On January 31, 2014, Dr. Larson said persistent symptoms as before.

She told the patient not to wear contact lenses until his eyes cleared; then she

would attempt over-refraction. AR418-19. Cross-linking21 at Vance Thompson

Vision was a potential treatment. AR419.

      On February 10, 2014, Dr. Larson said “I am going to call VTV to set the

process in motion in regards to a referral to Dr. Schweitzer for further CL

fitting.” AR417. On February 17, 2014, at Vance Thompson Vision,

Mr. Hendrickson underwent imaging to measure the corneal topography of his

eyes. AR388-95. The specialist optometrist, Dr. Justin Schweitzer, noted he



21 “This procedure is relatively new and was developed in Germany…. The
procedure involves using Riboflavin drops in conjunction with ultraviolet light,
to create ‘cross links’ in the corneal architecture to strengthen the cornea itself.
This essentially stops the keratoconus from progressing, with evidence showing
a reduction in the amount of irregularity resulting from keratoconus after this
procedure. Your doctor will normally offer this treatment with the aim of
halting progression of keratoconus, prior to you requiring further contact lens
fittings or corneal transplant.” http://seemaeye.com/services/corneal-ectasia-
management/. Corneal cross-linking aims to create new corneal collagen
cross-links, shorten and thicken the collagen fibrils, and stiffen the cornea.
https://www.livingwithkeratoconus.com/what-is-cross-linking/.


                                        10
had not been able to get a good contact lens fit and had daily headaches lasting

all day. Dr. Schweitzer noted the Bell’s palsy (AR398); he did not measure the

degree of eye exposure due to non-closing eyelids.22 Two weeks later

Dr. Larson recorded that vision still fluctuated and eye symptoms persisted:

itchiness, burning, dryness, eye pain or soreness, light sensitivity, blurred

distant and near vision. AR412. The “OCT”23 showed not enough clearance

between the cornea and lens; she planned to re-order the left scleral lens.

AR413.

      Dr. Larson swapped out the lens, and on April 16, 2014, recorded how

Mr. Hendrickson was doing with his “Valley Scleral Lens.”24 AR409-10.

“[W]hen he first puts it in, the vision is good but at half an hour everything

goes blurry. If he just leaves it in, it does get better but then if he tries to wear

it all day the eye gets really bloodshot and ‘hurts.’ ” AR409. She could see

inferior and nasal blanching at the edge of the lens. The patient again left his

lens at the clinic and Dr. Larson planned to consult with another optometrist


22Dr. Alpar, a consultative ophthalmologist hired later by the ALJ, wrote, “the
record unfortunately does not describe severity or measurement of exposure of
the eyeball.” AR724. He said this twice. AR726.

23Optical coherence tomography. See Clinical and Experimental Optometry,
2015; 98: 319-322. Uzunel et al. “Effects of rigid contact lenses on optical
coherence tomographic parameters in eyes with keratoconus.”
https://onlinelibrary.wiley.com/doi/pdf/10.1111/cxo.12287.

24Scleral contacts are large-diameter gas-permeable contact lenses especially
designed to vault over the entire corneal surface and rest on the “white” of the
eye (sclera). In doing so, scleral lenses functionally replace the irregular cornea
with a perfectly smooth optical surface to correct vision problems caused by
keratoconus and other corneal irregularities.
https://www.allaboutvision.com/contacts/scleral-lenses.htm.
                                         11
on the next lens to order. AR411. Dr. Haier suggested flattening the scleral

zone by “1” to see if it helped the blanching and afternoon blur. AR408. On

May 14, 2014, Dr. Larson reported the patient doing well, with the lens staying

clear four to five hours. AR403. Dr. Larson released Mr. Hendrickson to work

half-days “for now.” AR405. It had been 12 months since onset of Bell’s palsy.

AR479.

      On May 28, 2014, Mr. Hendrickson sought ER treatment for dizziness

and intermittent headache since onset of Bell’s palsy. “Severe anxiety” was

reported in the history section of this medical record, but Mr. Hendrickson did

not complain of any anxiety symptoms at this time. AR472.

      On July 9, 2014, he had a 45-minute episode of right-face numbness

after taking Flagyl25 for diarrhea. Flagyl was the potential cause. AR463-64.

(He still had left-face numbness. AR463.) On July 11, 2014, Douglas

Feise, MD, of Family Medicine, diagnosed a second episode of Bell’s palsy, this

time on the right. AR462. On July 14, 2014, Mr. Hendrickson saw Dr. Rector.

He reported stumbling and losing his balance. AR461. Dr. Rector noted

difficulty smiling, squeezing his eyes shut, and a “large constellation of




25Metronidazole is an antibiotic, specifically, a nitroimidazole antimicrobial.
https://medlineplus.gov/druginfo/meds/a689011.html. Neurotoxic effects
have been hypothesized to occur via axonal swelling secondary to
metronidazole-induced vasogenic edema. Br J Clin Pharmacol, 2011 Sep; 72(3):
381-393. Grill et al. “Neurotoxic effects associated with antibiotic use:
management considerations.”
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3175508/.


                                        12
symptoms. Could be related to Bell’s palsy, also consider other etiologies. We

have elected against further workup….” AR461-62.

        On July 16, 2014, Mr. Hendrickson changed clinics. AR638. Emad

Beshai, MD, of Avera Specialty Clinic, recorded a history of insomnia and

depression. AR638. He ordered a Brain and Stem MRI, which confirmed right-

side Bell’s palsy. AR616. Dr. Beshai planned physical therapy.26 AR639. On

August 9, 2014, Mr. Hendrickson was somewhat better. He still had shooting

pain and paralysis in his face. He had daytime fatigue warranting a sleep

apnea study. AR643-44.

        On December 2, 2015, Khalil Aloreidi, MD, Dr. Kevin Whittle’s resident

(AR691), recorded the history of Bell’s palsy (pain level 8/10) on the left that

did not resolve completely and subsequently on the right, resolving almost

completely. AR692. “What is bothering him so much is the left-sided facial

pain and the eye tearing and itching. Pain killers didn’t help much….” Id.

Palsy was observable on his lower left face; he had left eye redness and

increased secretions. The treatment plan: artificial tears, cover the eye, take

Gabapentin and see ophthalmology. AR693.

        On December 30, 2015, Noura Elsedaway, Dr.Whittle’s resident, said,

“Bell’s palsy on each side in the past 2 years … left him with progressive

bilateral visual disability and severe post-herpetic neuralgic left hemi-facial

pain.” AR689. He complained of depth-perception problems, stating “he

misses things when … trying to reach them.” “His vision is rapidly


26   Physical therapy reports are not in the record.
                                         13
deteriorating.” Id. On exam he had tender, enlarged right occipital lymph

nodes. She assessed facial post-herpetic neuralgia.27 Id. All objective

measures of depth perception were normal. Id.

      On January 6, 2016, Mr. Hendrickson saw Avera’s Gregory Hill, OD.

AR653. Dr. Hill noted eye issues since onset of Bell’s palsy. Mr. Hendrickson

told Dr. Hill that with his hard contact lens, visual acuity was good for four to

five hours and then blurry. AR654. Dr. Hill’s assessment and treatment plan

(largely unreadable) include ptosis, neuralgia, keratoconus, blur and

astigmatism with scleral lens, and OS fogging/deposits. Dr. Hill recommended

a different cleaning method. He said the patient was without employment, car

or health insurance. Dr. Hill observed that Mr. Hendrickson “First has to

deter[mine] how to afford Tx [treatment].” AR654. Dr. Hill noted

Mr. Hendrickson was looking into disability, but Dr. Hill wrote “Pt ed[ucated]

that [he] first need[s] to exhaust tx[treatment] options for keratoconus.” Id.




27Post-herpetic neuralgia occurs in the wake of a viral infection after the acute
condition subsides, but residual pain persists. See
https://emedicine.medscape.com/article/1143066-overview.


                                        14
      On January 15, 2016, Dr. Aloreidi recorded continuing complaints of an

electrical type of pain around his left eye. He reported an opacity on the left

cornea.28   29   AR685.

      In February, Dr. Aloreidi, working under Jean Lageson, MD, said the

patient was struggling with facial pain, his Bell’s palsy was complicated by

neuropathic pain, he had increased trouble sleeping, pain was there all the

time, and was worse after exposure to cold wind. Dr. Aloreidi recorded, “Feels

anxious all the time.” AR680. The diagnosis was Chronic Neuropathic Pain,

history of Bell’s palsy. Venlafaxine30 was added to Nortriptyline.31 AR681.

      In April, 2016, Mr. Hendrickson saw Dr. Lageson for left facial pain and

right lower abdominal pain. He weighed 384, with heart rate 99 and blood

pressure 152/95. AR673. He had sleep disturbance, fatigue, and a history of



28 Corneal opacity occurs when the cornea becomes scarred. Corneal opacity
may cause vision loss, eye pain, eye redness, tearing, or light sensitivity.
Scarring may be removed surgically using a laser, if scarring is close to the
surface. https://uvahealth.com/services/eye-care/conditions-
treatments/corneal-opacity.

29The ALJ’s ophthalmological expert, Dr. Alpar, reviewed the records and
missed the report of corneal opacity, concluding, “the patient’s keratoconus
seems to be under the milder side, and no mention is made of any corneal
scarring.” AR724.

30Venlafaxine, a/k/a Effexor, is a SNRI used to treat depression, generalized
anxiety disorder, social anxiety and panic disorder.
https://medlineplus.gov/druginfo/meds/a694020.html.

31 Nortriptyline is a tricyclic antidepressant used to treat depression and
sometimes to treat panic disorders and post-herpetic neuralgia (the burning,
stabbing pains or aches that may last for months or years after a shingles
infection). https://medlineplus.gov/druginfo/meds/a682620.html.


                                        15
anxiety. AR676. She diagnosed anxiety and morbid obesity. She increased his

Venlafaxine because he stated it seemed to help and inquired about obtaining a

higher dose. AR677. On May 17, 2016, Mr. Hendrickson’s blood pressure was

162/96, and he had had a headache for a week. AR668. Dr. Lageson noted,

“He feels anxious all the time….” AR670. He appeared anxious, depressed and

fatigued; he had facial paralysis and chronic pain. AR670-71. She diagnosed

Depression/Anxiety, Obstructive Sleep Apnea, Fatigue, and Morbid Obesity.

She discussed his diet, encouraged exercise, and planned to refer to Sleep

Medicine. AR671.

      On May 31, 2016, Jamal Dodin, MD, Dr. Whittle’s resident, recorded

ongoing symptoms and severe headache. AR661. “He feels anxious all the

time and he thinks because he is not getting enough sleep recently.” His

headache pain was worse for four or five hours in the morning. AR662. On

exam, he had left facial palsy, numbness, and sweating on the left side of his

face. AR663. Dr. Dodin prescribed Imitrex.32

      On July 19, 2016, (AR697), ten days before Mr. Hendrickson’s ALJ

hearing (AR51), Dr. Lageson opined that severe anxiety and chronic pain

resulted in marked limitations of ability to interact appropriately with the

public, supervisors, and co-workers. AR696. She assessed his ability to “make

judgments on simple work-related decisions” and to “respond appropriately to

usual work situations and to changes in routine work setting” as markedly



32Imitrex, a/k/a Sumatriptan, is used to treat migraines.
https://www.webmd.com/drugs/2/drug-11571/imitrex-oral/details.
                                       16
restricted. AR695-96. She stated reasons: “severe anxiety & chronic pain

make concentrating & remembering very difficult” (AR695); and “severe anxiety,

self-conscious about facial weakness after an episode of Bell’s palsy. Rarely

leaves home.” AR696. She assessed his physical status as “significantly

overweight & deconditioned. By symptoms he certainly has Sleep Apnea & is

beginning to develop pulmonary problems. AR705. She checked “none

established” for visual limitations, perhaps meaning that she had not tested

him. AR701.

      Dr. Lageson referred Mr. Hendrickson to Heather Chester-Adam, MD,

Avera psychiatrist. AR735. On August 16, 2016, she reported his history of

always having been somewhat anxious and shy; this had gotten worse when he

developed Bell’s palsy. Id. He worried about doctor appointments, family

events, and going out in public. He knew his face wasn’t that noticeable but he

worried and ruminated about that. AR736. He had decreased interest levels

and decreased energy; outside interests were curtailed due to anxiety. It took

much effort to focus attention and concentration. AR736. He felt anxious all

the time. Dr. Chester-Adam diagnosed Generalized Anxiety Disorder. AR739.

She added Clonazepam to his medications. AR739. She opined, “I feel that

with a combination of medication plus therapy, he could regain a lot of

functionality and potentially re-enter the workforce.” AR739. Dr. Chester-

Adam referred Mr. Hendrickson to Shelley Sandbulte, Ed.D., a licensed

psychologist, for therapy. AR748.




                                       17
      Dr. Sandbulte saw Mr. Hendrickson six times. AR756. She wrote a long

report describing his difficulty at college and work, anxious dependence on his

parents, agoraphobic anxiety, and self-comforting behaviors. AR749.

Dr. Sandbulte described his uneven activities of daily living, depending on if he

was having a good day or had to force himself out of his bedroom. AR751.

“Daniel’s anxiety in the last years has escalated to panic attacks at times.

Daniel stays within the four walls of his bedroom/house in an attempt to avoid

any social contact and for fear of having a panic attack.” AR752. She

diagnosed generalized anxiety disorder, social anxiety, major depressive

disorder, recurrent, severe, without psychotic features, and a mood disorder

NOS. AR748.

C.    Evidence at the Hearing33

      1.    Mr. Hendrickson’s Hearing Testimony

      At the hearing, Mr. Hendrickson was 34 years old, six feet five inches

tall, and weighed a typical-for-him 380 pounds.34 AR55-56. Mr. Hendrickson

graduated high school and had some college courses, but no degree. AR56. He

had not been employed since 2013-14 when he worked full time for Wells Fargo

bank as an over-the-phone banker. AR56-57. Mr. Hendrickson left this job




33Neither party set forth in detail the evidence from the ALJ hearing in their
briefs. Section C is the court’s own summary of that evidence.

34Mr. Hendrickson’s body mass index (BMI) was 45.1, which qualifies him as
obese. See
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm.
Any BMI of 30 or greater places one in the obese category. Id.
                                       18
because he was placed on short-term disability and then was let go. AR57.

The disability leave was due to his Bell’s palsy and his keratoconus. Id.

      Prior to Wells Fargo, Mr. Hendrickson worked for Citibank providing

customer service over the phone. AR58. The Citibank position ended due to

Mr. Hendrickson’s Bell’s palsy. Id. Prior to Citibank, Mr. Hendrickson

provided technical support over the phone in Rapid City, South Dakota, for

Direct TV for a company called National Electronics Warranty (NEW). AR58-

59. The NEW job ended because Mr. Hendrickson wanted to move back home

to Sioux Falls to be nearer his family. AR59.

      Mr. Hendrickson testified that two primary things limited his ability to

work on a full-time basis: his Bell’s palsy and his keratoconus. Id. He was

embarrassed by the effect Bell’s palsy has had on his face and he found it

really hard to go out in public. Id. He testified the left side of his face feels

slightly off than what it used to be and was in pain, so he “can’t deal with

people being around or having to talk to them or see them.” Id.

Mr. Hendrickson was fidgety in the hearing, with his hands and feet moving

constantly; he testified this was typical of how he was whenever he forced

himself to be out in public. AR59-60.

      When Mr. Hendrickson first experienced Bell’s palsy, he could not move

the left side of his face at all and there was significant pain along the left side,

down the jaw line, and his eyes would not close right. AR60. Since the

inception of Bell’s palsy, Mr. Hendrickson has regained some movement, but

the pain has not subsided and he still cannot blink normally. Id. The pain is

                                         19
like a muscle spasm or charley horse and feels like a pinch or burning ache in

his cheek area. Id. Medication has helped with the spasming, but the lower

level pain is constant. AR60-61. The chronic pain is a “4” on a scale of 1-10,

while the spasms are a “7” or an “8” when they occur. AR61. With medication,

the spasms occur 2-3 times per day and last about a minute. AR73. He also

gets headaches from the Bell’s palsy of varying intensities. AR66. Sometimes

he can address the headaches with Tylenol, but other times he has to lie down

and stay in bed for a while. Id. He has bad pain 2-3 days per week; when they

occur he lies in bed approximately 70 percent of the day. AR74. The constant

pain interferes with Mr. Hendrickson’s ability to concentrate and stay focused.

AR61.

        The second factor limiting his ability to work was his vision impairment

due to keratoconus. AR59. Without contacts, he cannot see well enough to

read. Id. With contacts, a lot of matter and mucus builds up on the contacts

because he is unable to close his eyes well and this requires him to frequently

remove and clean his contacts. Id. His left eye was more affected than his

right eye. AR62. Without contacts, Mr. Hendrickson cannot see anything with

his left eye whether the object is near or far. AR62. His left eye cannot be

corrected with eye glasses. Id. With a contact, his vision is still “pretty bad,”

but he could start to see, though not well enough to read. Id. With a contact

in his right eye, he can read with that eye. Id. Mr. Hendrickson can see a

computer screen by using his right eye only and blowing the font up to size 24




                                        20
[24] or 26 [26].         35   AR73. He cannot see well enough to play video


games. AR74-75. He does not watch tv, but he listens to the news. AR75. He

occasionally listens to movies. Id. He also listens to books, music, and the

radio. AR76.

        Mr. Hendrickson has lived at home with his parents since 2010 because

he cannot be financially independent. AR63-64. He has no medical insurance.

AR64. At the Avera free clinic, they have tried to assist Mr. Hendrickson obtain

medical care through coupons. Id.

        Mr. Hendrickson testified he has had issues with anxiety and

Dr. Lageson has been treating him for that by prescribing various medications.

AR64. The medications help a little, but not enough. Id. Mr. Hendrickson told

the ALJ he had an appointment to see a psychologist in the middle of August,

about two weeks after the hearing date. Id. His pain wakes him in the night,

making it difficult to get a full night’s sleep. AR67. If he knows he has to go

out of the house the next day, he may not sleep at all the night before because

of the anticipatory anxiety. AR67.

        Mr. Hendrickson experiences some difficulty in following instructions due

to loss of concentration. AR64. He testified his ability to carry out simple

instructions would vary on a case-by-case basis. AR65. If he was given more




35   The numbers in brackets are printed using the referenced font sizes.
                                          21
complex instructions, or 3-4 instructions at one time, he might be able to carry

them out if they were written down, but he “would be worried about it.” Id.

      Mr. Hendrickson finds it really difficult to go out in public or to be

around people. Id. Most days he does not leave his house. Id. He could deal

with a supervisor one-on-one, but the idea of dealing with a lot of coworkers or

members of the public “scares me to death.” Id.

      He takes prescription Venlafaxine and Gabapentin for pain and anxiety.

AR66. He takes Claritin to try to keep his eyes from accumulating too much

matter. Id. He takes Aleve and Tylenol, Pepto-Bismol and Tums. AR66-67.

Mr. Hendrickson testified he did not like to walk long distances or stand for a

long time due to his weight. AR56. He tries to walk his dogs around the block,

maybe a half mile or a mile if he is feeling really ambitious. AR73-74. Sitting

was fine. AR67. He can climb and descend stairs, but has labored breathing

afterward. Id. Kneeling is very uncomfortable. Id. Stooping is hazardous as

he often has poor vision and misses things and trips. Id.

      His hands are shaky and he cannot see well enough to do fine work.

AR68. As an example, he explained he can button his shirt, but cannot color

within the lines. Id. When brushing his teeth, Mr. Hendrickson has to

manually hold his lips shut because he cannot hold them shut with any

pressure on his own. Id.

      Around the house, Mr. Hendrickson said he can cook basic things like

macaroni and cheese, ramen noodles, and hot dogs in the microwave. Id. He

will sometimes have a family member drive him to the grocery store where he

                                        22
enters and gets out as soon as possible. AR69. If he has to wait in line he

generally starts almost panicking. Id. Recently, with his new medicine, he

made it to church for the first time in a while, but does not attend any other

groups or clubs. Id. Typically, Mr. Hendrickson testified he has 2-3 days per

week where his symptoms are so bad he cannot leave the house. Some weeks

it is more than 2-3 days. Id.

      Most of Mr. Hendrickson’s prior work experience was customer service,

but he had one job that was production work. AR70. He stated he could not

return to production work because he could not concentrate and would not feel

safe operating any heavy equipment. Id.

      Mr. Hendrickson does not drive as he feels he would be putting himself

and others in danger if he did. AR63. He has not driven a car since May,

2013. Id. The ALJ asked Mr. Hendrickson why he did not drive. AR70. He

responded that he really could not see out of his left eye, which meant half of

his field of vision was not available to him. AR70-71. He testified he would be

afraid he would fail to see someone on the left side and he would hit them.

AR71. No doctor had prohibited Mr. Hendrickson from driving, but Dr. Hill

had indicated he might “pull his [driver’s] license” if the keratoconus

progressed further. Id. The last time Mr. Hendrickson had seen Dr. Hill was

January, 2016, (six months prior to the hearing). Id.

      Dr. Hill had recommended a hard contact for Mr. Hendrickson’s right eye

(at the hearing he had a soft contact for that eye) as well as for the left eye.

AR71. Avera had told Mr. Hendrickson he needed to pay $770 for each hard

                                         23
contact for each eye. AR71-72. At the time of the hearing, he was in the

process of trying to save up money to buy hard contacts, but did not have the

money yet. AR72. He applied to Avera for financial help with the contacts, but

he was told he needed to come up with the money up front first. Id.

      2.    The Vocational Expert’s Testimony

      Thomas Audet testified at the ALJ hearing as well. The ALJ asked

Mr. Audet to assume a hypothetical person with Mr. Hendrickson’s past work

experience and the following limitations:

      -     can lift and carry 20 pounds occasionally and 10 pounds
            frequently;

      -     can stand or walk for two hours in an eight-hour day;

      -     can sit for six hours in an eight-hour day;

      -     can occasionally climb ramps and stairs, but should never climb
            ladders, ropes, or scaffolds;

      -     can occasionally balance, stoop, kneel, crouch, and crawl;

      -     should never be exposed to unprotected heights or dangerous
            heavy machinery;

      -     can understand, remember, and carry out simple tasks;

      -     is limited to simple work-related decisions;

      -     is limited to tolerating changes in a simple work setting;

      -     can tolerate occasional interaction with coworkers and supervisors,
            but no interaction with the public.

AR77-78 (HYPOTHETICAL #1).




                                       24
      Given this assumed hypothetical person, the ALJ asked Mr. Audet if that

person could perform any of Mr. Hendrickson’s prior work. AR78. Mr. Audet

said “no.” Id.

      The ALJ then asked whether the hypothetical person could perform any

other work. Id. Mr. Audet testified the person could do the job of electronics

worker at the light exertional level. Id. The job was unskilled and had

Dictionary of Occupational Titles (DOT) number 726.687-010. In Minnesota,

Iowa, North Dakota and South Dakota, Mr. Audet testified 1,500 of these jobs

were available, with 40,000 such jobs available nationally. Id.

      Mr. Audet also testified there were sedentary positions the hypothetical

person could perform. AR79. The person could be a final assembler (DOT

713.687-018), of which there were 300 jobs regionally, 10,000 to 12,000

nationally. Id.

      The ALJ then asked Mr. Audet to assume the limitations from the first

hypothetical, and then to assume the additional limitation that the person

could not do any job which required good depth perception on the left side. Id.

(HYPOTHETICAL #2). Mr. Audet said that would eliminate the job of

electronics worker. Id. He then stated the position of jewelry preparer would

fit the hypothetical as would the job of “charger.” AR80. There were

approximately 300 charger positions available regionally, and 10,000

nationally. Id.

      The ALJ then asked Mr. Audet to assume all the limitations from the first

and second hypotheticals, and add to them the limitation that the person could

                                       25
not do work involving a computer or television screen unless the person could

have the ability to increase the font if reading was involved. Id.

(HYPOTHETICAL #3). Mr. Audet testified all the jobs he previously laid out

would still fit the hypothetical. Id.

      The ALJ then asked what if the person could not reliably see small

objects. AR80-81 (HYPOTHETICAL #4). In that case, Mr. Audet testified, none

of the previous jobs he described could be performed by the hypothetical

person. AR81. Mr. Audet then testified in response to a question from

Mr. Hendrickson’s lawyer that if the hypothetical person had to miss work for

2-3 days per month he would not be able to perform any of the jobs the expert

previously described. Id.

D.    Post-Hearing Interrogatories

      1.     Interrogatories to Thomas Audet, the VE

      In post-hearing interrogatories, the ALJ posed a new hypothetical to the

VE. AR370. In that hypothetical, the ALJ asked the VE to consider a

hypothetical person with the following attributes and abilities:

      -      person has the past work experience of Mr. Hendrickson;

      -      person has at least a high school education and was born
             February 18, 1982;

      -      person is able to communicate in English;

      -      can lift and carry 20 pounds occasionally and 10 pounds
             frequently;

      -      can stand or walk for two hours in an eight-hour day;

      -      can sit for six hours in an eight-hour day;

                                        26
      -     can occasionally climb ramps and stairs, but should never climb
            ladders, ropes, or scaffolds;

      -     can occasionally balance, stoop, kneel, crouch, and crawl;

      -     should never be exposed to unprotected heights, moving
            mechanical parts, dust, odors, fumes, pulmonary irritants, or
            extreme cold or heat;

      -     may frequently be exposed to humidity and wetness;

      -     may occasionally operate a motor vehicle;

      -     is able to avoid ordinary hazards in the workplace such as boxes
            on the floor, doors ajar, and approaching vehicles and people;

      -     is able to differentiate differences in shape and color of small
            objects such as screws, nuts and bolts;

      -     is able to view a computer screen [no qualifications on this ability];

      -     is unable to read very small print or ordinary newspaper or book
            print.

AR370 (HYPOTHETICAL #5). There were no limitations in the hypothetical

about one’s ability to concentrate, follow instructions, persist, work around

others, tolerate changes, or have contact with the public. Id. There were no

limitations in the hypothetical about any need to take a 1- to 3-minute break

once an hour to remove and clean one’s contacts. Id.

      The VE answered by interrogatory that a hypothetical individual such as

the one described above would not be able to perform any of Mr. Hendrickson’s

past work. AR371. However, the VE answered the hypothetical person could

perform the unskilled jobs of: (1) preparer (DOT 700.687-062) of which there

were 10,000 to 12,000 jobs nationally; (2) charger II (DOT 700.687-026) of



                                       27
which there were 10,000 jobs nationally; and (3) lens inserter (DOT 713.687-

026) of which there were 8,000 jobs nationally. AR371.

      The ALJ then posed yet another hypothetical to the VE:

      -     person has the past work experience of Mr. Hendrickson;

      -     person has at least a high school education and was born
            February 18, 1982;

      -     person is able to communicate in English;

      -     can lift and carry 20 pounds occasionally and 10 pounds
            frequently;

      -     can stand or walk for two hours in an eight-hour day;

      -     can sit for six hours in an eight-hour day;

      -     can occasionally climb ramps and stairs, but should never climb
            ladders, ropes, or scaffolds;

      -     can occasionally balance, stoop, kneel, crouch, and crawl;

      -     can understand, remember, and carry out simple tasks;

      -     is limited to simple work-related decisions and is limited to
            tolerating the changes in a simple work setting;

      -     can tolerate occasional interaction with coworkers and supervisors
            but no interaction with the public;

      -     should never be exposed to unprotected heights, moving
            mechanical parts, dust, odors, fumes, pulmonary irritants, or
            extreme cold or heat;

      -     may frequently be exposed to humidity and wetness;

      -     may occasionally operate a motor vehicle;

      -     is able to avoid ordinary hazards in the workplace such as boxes
            on the floor, doors ajar, and approaching vehicles and people;

      -     is able to differentiate differences in shape and color of small
            objects such as screws, nuts and bolts;
                                       28
      -     is able to view a computer screen [no qualifications on this ability];

      -     is unable to read very small print or ordinary newspaper or book
            print.

AR373 (HYPOTHETICAL #6) (additions to Hypothetical #5 highlighted).

      As to Hypothetical #6, the VE said the proposed person would not be

able to perform any of Mr. Hendrickson’s past work. AR373. The VE also

stated that this proposed person could perform the jobs described in response

to Hypothetical #5. AR374.

      The ALJ then posed yet another hypothetical to the VE:

      -     person has the past work experience of Mr. Hendrickson;

      -     person has at least a high school education and was born
            February 18, 1982;

      -     person is able to communicate in English;

      -     can lift and carry 20 pounds occasionally and 10 pounds
            frequently;

      -     can stand or walk for two hours in an eight-hour day;

      -     can sit for six hours in an eight-hour day;

      -     can occasionally climb ramps and stairs, but should never climb
            ladders, ropes, or scaffolds;

      -     can occasionally balance, stoop, kneel, crouch, and crawl;

      -     can understand, remember, and carry out simple tasks;

      -     is limited to simple work-related decisions and is limited to
            tolerating the changes in a simple work setting;

      -     can tolerate occasional interaction with coworkers and supervisors
            but no interaction with the public;

      -     should never be exposed to unprotected heights, moving
                                       29
            mechanical parts, dust, odors, fumes, pulmonary irritants, or
            extreme cold or heat;

      -     may frequently be exposed to humidity and wetness;

      -     may occasionally operate a motor vehicle;

      -     is able to avoid ordinary hazards in the workplace such as boxes
            on the floor, doors ajar, and approaching vehicles and people;

      -     is able to differentiate differences in shape and color of small
            objects such as screws, nuts and bolts;

      -     is able to view a computer screen [no qualifications on this ability];

      -     is unable to read very small print or ordinary newspaper or book
            print; and

      -     requires an approximately three-minute break every hour to clean
            his eye or contact lens.

AR375 (HYPOTHETICAL #7) (addition to Hypothetical #6 highlighted).

      As to Hypothetical #7, the VE said the proposed person would not be

able to perform any of Mr. Hendrickson’s past work. AR376. The VE also

stated that this proposed person could perform the same three jobs identified

in Hypothetical #5.

      As to his answer based on Hypothetical #7, the VE acknowledged there

were conflicts between his answer and the DOT. AR377. He explained:

      Taking a 3 minute break every hour is not addressed in the
      DOT/SCO, but if someone were productive and on task for ½ hour
      segments and took a short 1 to 2 minute break to stand or stretch
      they could still do these jobs. Taking a 3 min[ute] break every
      hour would be a similar situation and would allow a person to be
      able to perform these jobs. This is based on my experience and
      contacts with employers.

AR377.



                                       30
Finally, the ALJ posed yet another hypothetical:

-    person has the past work experience of Mr. Hendrickson;

-    person has at least a high school education and was born
     February 18, 1982;

-    person is able to communicate in English;

-    can lift and carry 20 pounds occasionally and 10 pounds
     frequently;

-    can stand or walk for two hours in an eight-hour day;

-    can sit for six hours in an eight-hour day;

-    can occasionally climb ramps and stairs, but should never climb
     ladders, ropes, or scaffolds;

-    can occasionally balance, stoop, kneel, crouch, and crawl;

-    can understand, remember, and carry out simple tasks;

-    should never be exposed to unprotected heights, moving
     mechanical parts, dust, odors, fumes, pulmonary irritants, or
     extreme cold or heat;

-    may frequently be exposed to humidity and wetness;

-    may occasionally operate a motor vehicle;

-    is able to avoid ordinary hazards in the workplace such as boxes
     on the floor, doors ajar, and approaching vehicles and people;

-    is able to differentiate differences in shape and color of small
     objects such as screws, nuts and bolts;

-    is able to view a computer screen [no qualifications on this ability];

-    is unable to read very small print or ordinary newspaper or book
     print;

-    requires a three-minute break every hour to clean his eye or
     contact lens.



                                31
AR378 (HYPOTHETICAL #8). This hypothetical differed from #7 in that it

described no mental or behavioral limitations related to working with others,

ability to follow instructions, or adapt to changes in the work routine.

Compare AR378 with AR375.

      As to Hypothetical #8, the VE said the proposed person would not be

able to perform any of Mr. Hendrickson’s past work. AR373. The VE also

stated that this proposed person could perform all the same jobs identified in

his answer to Hypothetical #5. AR379. Again, he acknowledged a conflict

between his answer and the DOT, providing the same explanation as he had in

connection with his answer to Hypothetical #7. Compare AR379 with AR377.

      2.    Interrogatories to John L. Alpar, M.D., an Ophthalmologist

      The ALJ provided Dr. Alpar with copies of the exhibits introduced at the

hearing in Mr. Hendrickson’s case and asked him to answer a series of

questions based upon his review of the exhibits. AR708.

      In answering the interrogatories, Dr. Alpar stated that he “looked at the

case from a purely opthalmological [sic] point of view . . . not taking into

consideration any of the clients [sic] other physical and mental problems.”

AR723. Dr. Alpar stated he listened to a recording of the testimony from the

hearing. Id. He stated what he heard was “all subjective and very little to do

with visual acuity, visual field, visual efficiency. What I heard was outside my

expertise, and belonged to psychiatry, pain management, ect. [sic].” Id.

      Dr. Alpar confirmed that Mr. Hendrickson suffers from keratoconus and

Bell’s palsy. AR723. Dr. Alpar explained keratoconus is a progressive disease,

                                        32
with the speed and severity of the decline being greatly variable. AR724. The

treatment for keratoconus can include ultraviolet cross linking, in which a drop

of dye is placed in the eye and radiated with ultraviolet light. Id. The

treatment is supposed to strengthen the cornea, bringing it more in line with

the normal. Id. If there is corneal scarring or vascularization, the cornea can

be replaced. Id. Because the disease changes the shape of the cornea, eye

glasses are not effective in correcting vision. Id. Hard contacts can be more

effective, but Dr. Alpar acknowledged the cost of such contacts is expensive.

Id.

      Dr. Alpar characterized Mr. Hendrickson’s keratoconus as on “the milder

side,” noting that there is no documentation of corneal scarring or corneal

neovascularization which would increase the risk of graft rejection [of a corneal

transplant] and therefore increase the failure of the operation. Id. In

Mr. Hendrickson’s most recent eye exam, his vision in his left eye was 20/80

pinholeing to 20/60 ÷ 2 and 20/250 pinholeing to 20/25.36 Id.

      The “most recent” eye exam referenced by Dr. Alpar would have been

Mr. Hendrickson’s January, 2016, visit to Dr. Hill because Dr. Alpar issued his

opinion on September 15, 2016. AR728. Therefore, Dr. Alpar did not have a



36 Pinholeing presumably refers to a vision test described by the American
Academy of Ophthalmology as the pinhole visual acuity test. See
https://www.aaao.org/image/pinhole-visual-acuity. In the test, the patient
dons an eye shield which has several small holes in it in a starburst pattern.
Id. The holes allow light rays to reach the retina without the interference of
optical problems of the eye. Id. The test allows the doctor to screen for
uncorrected refractive errors and disorders of the ocular media. Id.


                                       33
chance to review the last eye exam for Mr. Hendrickson which is in the

administrative record dated November 7, 2016. AR741-47. In that exam,

Dr. Vance Thompson noted Mr. Hendrickson’s keratoconus was showing

“definite progression.” AR747.

      Dr. Alpar also addressed Mr. Hendrickson’s Bell’s palsy, noting there was

documentation for the disease appearing first on the left, later on the right, and

later still with a flare-up on the left. Id. Dr. Alpar noted the records did not

document the severity of the condition or any measurement of the exposure of

Mr. Hendrickson’s left eye due to the effect of the palsy on closing his eyelids.

Id. Like keratoconus, Bell’s palsy can vary in its severity and duration.

AR725. Bell’s palsy affects the “Vth cranial nerve, called the Facial Nerve,”

“one branch of [which] innervates the eyelids and therefore the eyelid cannot

close.”37 Id. “This means; [sic] the eyeball is subjected to exposure of varying

degrees, causing mild or severe discomfort, mucous formation, constant tearing

of the eye, the tears running down the cheek but not wetting the cornea,

therefore the danger for dry or drying out of the cornea, ulcer formation,

infections, etc is real.” Id. During some phases of the disease, contacts cannot

be worn, but when they can, the wearing time is “reduced and the maintenance

of the lens becomes more cumbersome.” Id. Sometimes the eyelid problem

resolves itself, but other times the effect is permanent. Id. When permanent,

sometimes surgery becomes necessary to permanently narrow the space


37The court assumes Dr. Alpar meant “seventh” rather than “Vth.” An MRI of
Mr. Hendrickson’s brain documents the involvement of his “seventh cranial
nerve” in regards to his Bell’s palsy. See AR616.
                                        34
between the eyelids. Id. Likewise, the disfiguration of the patient’s lips due to

Bell’s palsy can be minimal or severe, potentially causing difficulty with speech

and drooling. Id.

      As great as the variation in duration and severity of Bell’s palsy is, there

is “even greater variation of the pain which is very often a subjective one.”

AR726. Dr. Alpar noted it was clear from the medical records that

Mr. Hendrickson “was taking a great number of different pain killers of variable

strengths.” Id. Listening to Mr. Hendrickson’s testimony, Dr. Alpar stated he

“developed a great deal of anxiety and depression, which very likely contributes

to the pain,” but he acknowledged this was not within his area of expertise. Id.

“Just looking at the eye condition, he was certainly handicapped because he

had to clean his contact lens, clean his eye, etc.” Id. Regarding Bell’s palsy,

Dr. Alpar stated “[t]here is no document showing that [Mr. Hendrickson’s] near

vision could be increased from the 24 or 28 font size to a 20 or even 14 font

size.” AR727

      Unlike the VE, Dr. Alpar opined Mr. Hendrickson’s eye conditions should

not prevent him from returning to work as a phone customer service provider

within his own home as long as he could take a few minutes off every hour or

so to clean his eye. Id. Dr. Alpar noted that Mr. Hendrickson became “a

recluse because he felt that going outside would expose him to ridicule and

humiliate him.” Id. Dr. Alpar said he did not wish to ignore Mr. Hendrickson’s

pain and stated “I am not a pain specialist…” AR726-27. In Mr. Hendrickson’s

“very complex case,” Dr. Alpar opined, “it would be essential that his disability,

                                        35
based on his pain level, would be evaluated by psychologists and pain

specialists.” AR727. Based on the visual impairments only, Dr. Alpar opined

Mr. Hendrickson was handicapped, but not disabled. Id.

E.    ALJ’s Decision38

      1.    Step One

      On January 6, 2017, the ALJ issued a decision denying benefits to

Mr. Hendrickson. AR27-83. At step one of the analysis,39 the ALJ found that

Mr. Hendrickson had not engaged in substantial gainful activity (SGA) since

May 28, 2013, his alleged date of onset of disability. AR29.

      2.    Step Two

      At step two, the ALJ found Mr. Hendrickson’s keratoconus, Bell’s Palsy,

obesity, headaches, obstructive sleep apnea, and anxiety were severe

impairments. AR30. The ALJ found his mood disorder and depression were

not severe, but stated that it considered all of his mental impairments in

forming its decision. Id.

      3.    Step Three

      At step three, the ALJ found Mr. Hendrickson’s impairments or

combinations of impairments did not meet or equal a listed impairment

described at 20 C.F.R. Part 404, Subpart P, Appendix 1. AR30, 32. The ALJ


38 Both parties’ recitation of the ALJ’s decision was skeletal and insufficient to
allow this court to evaluate the issues raised on appeal. Therefore, the
description of the ALJ’s opinion is almost solely the court’s.

39The five-step sequential analysis is described infra in greater detail in this
opinion.
                                        36
found Mr. Hendrickson had mildly restricted activities of daily living. Id. He

had moderate difficulties in social functioning, concentration, persistence, or

pace. Id. The ALJ found he had no episodes of decompensation of extended

duration. Id. Because Mr. Hendrickson did not have “marked limitations in at

least two areas, or one “marked” limitation and “repeated” episodes of

extended-duration decompensation, the ALJ held Mr. Hendrickson did not

meet the paragraph B criteria. AR32. As to paragraph C criteria, the ALJ

stated paragraph C required Mr. Hendrickson to prove a “complete inability to

function independently outside the area of [his] home.” AR33. Because

Mr. Hendrickson had not proved this, the ALJ held he also failed to establish

the paragraph C criteria. Id. Although the ALJ found Mr. Hendrickson did not

establish the existence of paragraph B or C criteria at steps two and three, the

ALJ stated it included the degree of limitations the court found in paragraph B

in its mental RFC at steps four and five.40 Id.

      4.    Step Four

      At step four, the ALJ determined Mr. Hendrickson retained the residual

functional capacity (RFC) to perform light work as defined in 20 C.F.R.

§§ 404.1567(b) & 416.967(b) with the following limitations:

      -     can lift and carry 20 pounds occasionally and 10 pounds
            frequently;

      -     can stand or walk for six hours in an eight-hour day;


40 The ALJ also discussed whether Mr. Hendrickson’s obesity, obstructive sleep
apnea, keratoconus, Bell’s palsy and headaches met or equaled a listing. See
AR31. Mr. Hendrickson does not take issue with that part of the ALJ’s decision
in this appeal, so that discussion by the ALJ is not set forth herein.
                                       37
      -      can sit for six hours in an eight-hour day;

      -      can occasionally climb ramps and stairs, but should never climb
             ladders, ropes, or scaffolds;

      -      can occasionally balance, stoop, kneel, crouch, and crawl;

      -      can understand, remember, and carry out simple tasks;

      -      is limited to simple work-related decisions;

      -      is limited to tolerating changes in a simple work setting;

      -      can tolerate occasional interaction with coworkers and supervisors,
             but no interaction with the public;

      -      should have no exposure to hazards such as unprotected heights
             and moving mechanical parts; dust, odors, fumes, and pulmonary
             irritants; or extreme cold or heat;

      -      may frequently have exposure to humidity and wetness;

      -      can occasionally operate a motor vehicle;

      -      can avoid ordinary hazards in the workplace, such as boxes on the
             floor, doors ajar, and approaching people or vehicles;

      -      is able to differentiate differences in shape and color of small
             objects, such as screws, nuts, and bolts;

      -      is able to view a computer screen; however, is unable to read very
             small print or ordinary newspaper or book print; and

      -      requires an approximate three-minute break every hour to clean
             his eye or contact lens.

AR33. This physical and mental RFC adopted by the ALJ corresponds to

Hypothetical #7 described above, propounded to the VE for the first time in

post-hearing interrogatories.

      In arriving at Mr. Hendrickson’s mental and physical RFC, the ALJ

accurately set forth the test for evaluating the credibility of subjective reports of
                                         38
symptoms by a claimant. Compare AR34-35 with SSR 16-3p, 20 C.F.R.

§ 404.1529, and Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).

Specifically, the ALJ concluded Mr. Hendrickson had medically determinable

physical and mental impairments shown by medically acceptable clinical and

laboratory diagnostic techniques that could reasonably be expected to produce

his pain and other symptoms. AR33-34, 38. Therefore, the ALJ evaluated the

evidence in the record to determine the intensity, persistence, and limiting

effects of Mr. Hendrickson’s symptoms as shown by credible evidence.

AR34-38. This included an accurate recounting of Mr. Hendrickson’s own

testimony as to his symptoms and activities. AR34-35. It also included a

discussion of the medical treatment records, including Dr. Chester-Adam’s

psychiatric evaluation in August, 2016, and Dr. Sandbulte’s41 opinion letter

written in December, 2016. AR35-38.

        The ALJ then embarked on a five-page single-spaced evaluation of the

credibility of Mr. Hendrickson’s statements and a weighing of the various

medical opinions in the record. AR38-42.

        As to Mr. Hendrickson’s description of his vision limitations, the ALJ

found that description not entirely consistent with the evidence. AR38. The

ALJ stated [erroneously] that there was little or no documented problems with

Mr. Hendrickson’s right eye, although the ALJ previously cited a record from

Dr. Vance Thompson from November, 2016. AR38. Dr. Thompson noted in

that record that Mr. Hendrickson’s “visual acuity seems to be declining in his


41   The ALJ’s opinion incorrectly refers to Dr. Sandbulte as Dr. Sandbultz.
                                         39
right eye.” AR747. The ALJ, citing an earlier 2014, record, stated

Mr. Hendrickson’s vision in his right eye was 20/25. AR653.

      Regarding Mr. Hendrickson’s vision impairment, the ALJ stated he had

not exhausted his treatment options and, seemingly laying the fault for this at

Mr. Hendrickson’s doorstep, the ALJ stated he had free coverage through

Avera. AR38.

      The ALJ discounted Mr. Hendrickson’s statement that he could not drive,

noting that no doctor had restricted his ability to drive. AR39. The ALJ

accepted Dr. Alpar’s opinion that Mr. Hendrickson’s vision problems were not

disabling. AR39.

      The ALJ held Mr. Hendrickson’s obesity was not inconsistent with the

level of light exertional work. AR39.

      The ALJ characterized Mr. Hendrickson’s facial pain from his Bell’s palsy

as a “fairly recent development that has not been ongoing for a year.” AR39.

      As to Mr. Hendrickson’s mental impairments, the ALJ discounted his

description of his symptoms, noting that there was a paucity of treatment

records, he did not seek professional mental health help until 2016, and that

prior to that, he received only prescriptions for anxiety from his primary care

physicians. AR39. In any case, the ALJ asserted that it factored

Mr. Hendrickson’s pain, anxiety, and concentration issues into his mental

RFC. AR39.




                                        40
        The ALJ recounted Mr. Hendrickson’s description of how he typically

spent his days and concluded “this [is not] the most that the claimant can do.”

AR39.

        Turning to the medical evidence, the ALJ noted restrictions by doctors in

the record to work half days in May, 2014, and to take some time off in July,

2014, but the ALJ characterized each of these doctors’ orders as temporary in

nature. AR40. The ALJ noted Dr. Alpar, whose opinion the ALJ adopted, did

not impose these restrictions but instead opined Mr. Hendrickson could return

to his past work. AR40.

        As to Dr. Lageson’s opinion on Mr. Hendrickson’s physical and mental

RFC, the ALJ gave “little weight.” AR40. The ALJ faulted Dr. Lageson’s

physical RFC by noting it failed to include any limitations due to

Mr. Hendrickson’s visual impairments. AR40-41. In addition, the ALJ found

Mr. Hendrickson’s exertional impairments to be greater than Dr. Lageson;

whereas Dr. Lageson opined Mr. Hendrickson could lift and carry 50 pounds

occasionally and 20 pounds frequently, the ALJ concluded he could lift and

carry only 20 pounds occasionally and 10 pounds frequently. Id.

        As to Dr. Lageson’s mental RFC, the ALJ stated it was inconsistent with

the record as a whole. AR40. The ALJ pointed out that, until 2016,

Mr. Hendrickson had only sought limited treatment for his anxiety from

primary care physicians in the form of prescribed medications. Id. Also,

whereas Dr. Lageson opined Mr. Hendrickson’s chronic pain and anxiety made

it very difficult for him to remember and concentrate, Dr. Chester-Adam found

                                        41
Mr. Hendrickson had “grossly intact memory and fair attention.” Id. In

addition, the ALJ stated a significant impairment in memory and concentration

as opined by Dr. Lageson was inconsistent with Mr. Hendrickson’s description

of his daily activities of listening to books, doing household chores, talking to

family, and attending church. Id.

      The ALJ also accorded “little weight” to the opinion of Dr. Sandbulte.

AR41. Although Dr. Sandbulte purported to opine about Mr. Hendrickson’s

mental state going back “for years” into the past, in fact she had only seen

Mr. Hendrickson for a few months before rendering her opinion. Id. The ALJ

also indicated Dr. Sandbulte’s opinion that Mr. Hendrickson’s anxiety and

depression was “agonizing” for years was inconsistent with Mr. Hendrickson’s

history of being able to hold consistent employment for many years. Id. In

addition, the ALJ also held that the opinion was inconsistent with

Mr. Hendrickson’s self-described activities of going for walks and car rides with

others. Id. Finally, the ALJ faulted Dr. Sandbulte for not providing any

specific opinion as to Mr. Hendrickson’s work-related functioning. Id.

      The ALJ found Mr. Hendrickson’s RFC did not allow him to perform any

of his past relevant work. AR42.

      5.    Step Five

      At step five, relying on the testimony from the VE in part, the ALJ found

that Mr. Hendrickson’s RFC would allow him to perform other work which

existed in significant numbers “nationally.” AR43. Specifically, the ALJ

concluded Mr. Hendrickson could perform the jobs of “jewelry preparer” (DOT

                                        42
700.687-002), “charger II” (DOT 700.567-026, really DOT 700-687-026),42 and

“lens inserter” (DOT 713-687-026). AR43. Because the ALJ concluded there

were jobs that exist “in significant numbers in the national economy” which

Mr. Hendrickson could still perform, the ALJ found he was not disabled. AR44.

F.    Mr. Hendrickson’s Assignments of Error

      Mr. Hendrickson raises four main issues and four sub-issues for a total

of 7 issues. Those issues are as follows:

      1.    Did the ALJ err by failing to obtain professional assistance to
            assess the impact of Mr. Hendrickson’s mental impairments?

      2.    Did the ALJ err in assessing Mr. Hendrickson’s credibility?

      3.    Did the ALJ correctly determine Mr. Hendrickson’s RFC?

      4.    Did the ALJ’s decision at step five comply with the law?

            a.     Did the ALJ err in determining a significant number of the
                   jobs listed at step five existed?

            b.     Did the record lack substantial evidence to support the
                   mental RFC after the ALJ dismissed the functional limitation
                   opinions of the psychiatrist and psychologist?

            c.     Did the jobs found by the ALJ at step five match the RFC?



42It appears there was a typographical error in the ALJ’s written opinion. The
VE testified live at the hearing and also testified via interrogatory that, in his
opinion, Mr. Hendrickson’s RFC would allow him to perform the job the VE
called “charger” or “charger II,” to which the VE assigned the following identical
DOT number both in his live testimony and in his interrogatory:
DOT 700.687-026. AR80, 371. The ALJ cited the job of “charger II” in its
opinion, but mistakenly identified the DOT number as 700.567-026. Because
the ALJ was clearly adopting the VE’s opinion as to the charger/charger II
position, and because the VE identified the same DOT number for the job of
charger/charger II in both his live testimony and his interrogatory, the court
assumes the ALJ meant to cite to the same DOT number as the VE but made a
typographical error in drafting its written opinion.
                                       43
            d.     Did the jobs identified by the ALJ require accommodation?

      The Commissioner asserts substantial evidence in the record supports

the ALJ’s decision respecting each of the above issues. The Commissioner

accordingly asks this court to affirm its decision below.


                                  DISCUSSION

A.    Standard of Review.

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence in the

record as a whole. 42 U.S.C. § 405(g); Minor v. Astrue, 574 F.3d 625, 627

(8th Cir. 2009). Substantial evidence is defined as more than a mere scintilla,

less than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner’s conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425 (8th Cir.

1975). “This review is more than a search of the record for evidence supporting

the [Commissioner’s] findings, and requires a scrutinizing analysis, not merely

a rubber stamp of the [Commissioner’s] action.” Scott ex rel. Scott v. Astrue,

529 F.3d 818, 821 (8th Cir. 2008) (internal punctuation altered, citations

omitted).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005); Woolf
                                       44
v. Shalala 3 F.3d 1210, 1213 (8th Cir. 1993). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000)

(citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998) (citations omitted). The Commissioner’s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311. Where “[s]everal errors and uncertainties in the opinion [occur],

that individually might not warrant remand, in combination create sufficient

doubt about the ALJ’s rationale for denying” benefits, remand for further

proceedings before the agency is warranted. Willcockson v. Astrue, 540 F.3d

878, 880 (8th Cir. 2008).

B.    The Disability Determination and the Five-Step Procedure.

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

                                        45
lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505.43 The

impairment must be severe, making the claimant unable to do his previous

work, or any other substantial gainful activity which exists in the national

economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, she is not
      disabled and the inquiry ends at this step.

      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e. whether any of the
      applicant’s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 404.1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment

43 Although Mr. Hendrickson has applied for both Title II and Title XVI benefits,
for the sake of simplicity, the court herein cites to only the regulations
applicable to Title II where the Title XVI regulation is identical. It is understood
that the provisions of both Titles are applicable to Mr. Hendrickson’s
application. Any divergence between the regulations for either Title will be
noted.
                                        46
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460 (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 404.1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.

      Step Five: Determine whether any substantial gainful activity
      exists in the national economy which the applicant can perform.
      To make this determination, the ALJ considers the applicant’s
      RFC, along with his age, education, and past work experience. 20
      C.F.R. § 404.1520(f).

C.    Burden of Proof.

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Clark v. Shalala, 28 F.3d 828, 830 (8th

Cir. 1994). “This shifting of the burden of proof to the Commissioner is neither

statutory nor regulatory, but instead, originates from judicial practices.”

Brown v. Apfel, 192 F.3d 492, 498 (5th Cir. 1999). The burden shifting at step

five has also been referred to as “not statutory, but . . . a long standing judicial

                                         47
gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004).

D.    Did the ALJ Err by Failing to Obtain Professional Assistance to
      Assess the Impact of Mr. Hendrickson’s Mental Impairments?

      On August 16, 2016, Mr. Hendrickson was diagnosed with generalized

anxiety disorder following a psychiatric evaluation. AR739. From there, he

was referred to a licensed psychologist who diagnosed major depressive

disorder (recurrent, severe), and mood disorder NOS. AR12, 748. The DDS44

psychologists did not review this evidence created for the first time in 2016

because the DDS psychologists issued their opinions in February and April of

2015. AR93, 121.

      Mr. Hendrickson asserts the ALJ dismissed the opinion of treating

physician Dr. Lageson regarding his mental RFC. AR40. Mr. Hendrickson also

asserts the ALJ dismissed the opinion of Dr. Sandbulte, a treating psychiatrist




44 The Commissioner delegates initially to state agencies, known as Disability
Determination Services (DDS) to make decisions concerning disability
applications. 20 C.F.R. § 404.1503. The DDS evaluates the application at the
first two stages of the process, known as the initial stage and reconsideration.
20 C.F.R. § 404.900(a)(1) – (2). The Commissioner uses 54 DDSs to review and
make decisions on claimants’ applications. If the DDS denies the request
initially and on reconsideration, the claimant can appeal the decision for a de
novo hearing before an ALJ. 20 C.F.R. § 404.900. The same five-step
sequential evaluation is used by both DDS and the ALJ. 20 C.F.R. § 404.1520.


                                       48
source. Because the ALJ rejected both of the treating mental health

professionals’ opinions, and because the DDS psychologists did not review

Mr. Hendrickson’s mental health records, Mr. Hendrickson asserts the ALJ had

no medical evidence in the record upon which to base its mental RFC opinion.

Dr. Alpar, the ophthalmologist to whom the ALJ submitted post-hearing

interrogatories, stated it was essential that Mr. Hendrickson be evaluated by a

psychologist and pain specialist. The ALJ did not take Dr. Alpar up on his

recommendation.

      Instead, Mr. Hendrickson argues, the ALJ completed the Psychiatric

Review Technique Form (PRTF) itself without input or assistance from a

qualified psychologist or psychiatrist. Mr. Hendrickson posits the ALJ had a

choice of two options: credit the treating mental health sources’ opinions, or

obtain a consultative evaluation to determine the effect of Mr. Hendrickson’s

mental impairment on his functioning. Because the ALJ did neither of these

things, Mr. Hendrickson asserts the case must be reversed.

      The Commissioner disputes Mr. Hendrickson’s characterization of the

record. It notes that the DDS physicians did complete PRTFs, though they

determined Mr. Hendrickson did not suffer from a severe mental impairment.

Because of this, the Commissioner asserts this is not a case where the ALJ

completed the PRTF by itself in the first instance. The Commissioner asserts

there is, therefore, substantial evidence in the record to support the ALJ’s

decision. The Commissioner does not dispute Mr. Hendrickson’s assertion that




                                       49
the DDS physicians did not have his 2016 mental health records to review at

the time they rendered their opinions.

      Mr. Hendrickson responds that, because the DDS psychologists stopped

at step two of the five-step sequential analysis, finding Mr. Hendrickson did not

suffer from a severe mental impairment, the DDS psychologists never assessed

Mr. Hendrickson’s mental RFC as part of the PRTF (which would have been

step four had the DDS psychologists continued their analysis past step two).

Therefore, Mr. Hendrickson argues the ALJ relied only on Mr. Hendrickson’s

own testimony--and not that of any mental health professional--in determining

Mr. Hendrickson’s mental RFC.

      Congress has provided by statute that when making a disability

determination in a case where there is evidence indicating the existence of a

mental impairment, the Commissioner must make “every reasonable effort to

ensure . . . that a qualified psychiatrist or psychologist has completed the

medical portion of the case review and any applicable residual functional

capacity assessment.” 42 U.S.C. § 421(h)(1). Section 404.1520a(a) of Title 20

of the Code of Federal Regulations states in relevant part, “when we evaluate

the severity of mental impairments . . . we must follow a special technique at

each level in the administrative review process. We describe the technique in

paragraphs (b) through (e) of this section.” See 20 C.F.R. § 404.1520a(a). The

document described in § 404.1520a is the PRTF. Completing a PRTF is

mandatory in any case in which a mental impairment is present. Cuthrell v.

Astrue, 702 F.3d 1114, 1117 (8th Cir. 2013).

                                         50
      The Eighth Circuit has suggested, but not held, that failure to complete a

PRTF is reversible error, but the court has “left the door open to harmless-error

analysis.” Id. at 1118. Thus, the court has found failure to complete a PRTF to

be harmless error where there was no credible evidence of a severe mental

impairment. Id. (citing Nielson v. Barnhart, 88 Fed. Appx. 145, 147 (8th Cir.

2004) (per curiam); Cakora v. Barnhart, 67 Fed. Appx. 983, 985 (8th Cir. 2003)

(per curiam); Fountain v. R.R. Retirement Bd., 88 F.3d 528, 532 (8th

Cir. 1996)).

      Where the ALJ finds a severe mental impairment at step two, however,

failure to complete a PRTF is reversible error. Cuthrell, 702 F.3d at 1118.

      In Montgomery v. Shalala, 30 F.3d 98, 99 (8th Cir. 1994), the claimant

(unlike Mr. Hendrickson in this case), alleged a mental impairment initially in

his application. A PRTF was completed by a state agency medical consultant at

the initial and reconsideration levels. Id. At the hearing level before the ALJ,

however, no PRTF was completed. Id. at 99-100. This was urged as reversible

error before the district court. Id. The district court, acknowledging precedent

which suggested the ALJ’s failure to complete a PRTF at the hearing level was

grounds for reversal, nevertheless found the error to be harmless because the

ALJ included the claimant’s mental impairments in the hypothetical given to

the vocational expert. Id. at 100. The Eighth Circuit reversed and remanded.

Id.

      The court noted that the claimant’s mental impairment included a

condition that affected his perception of pain arising from bona fide physical

                                       51
conditions and which affected his social and occupational impairment far in

excess of what physical findings would suggest. Id. The ALJ’s description of

the claimant’s mental condition in the hypothetical that the claimant suffered

from “some depression” for which he had received treatment inadequately

conveyed the nature and extent of the mental impairment. Id. Providing

guidance on remand, the court noted that the ALJ was authorized under the

regulations to complete the PRTF himself, but was also bound to make “every

reasonable effort” to obtain an opinion from a qualified psychiatrist or

psychologist as to the medical portion of the case and the claimant’s mental

RFC. Id. at 101.

      In the Cuthrell case, the ALJ found Cuthrell had a severe impairment of

a closed-head injury, with symptoms that were mental in nature. Cuthrell, 702

F.3d at 1117. No PRTF had been performed. Id. at 1116. Because of the

finding of a severe mental impairment, the court held it was not harmless error

for the ALJ to have failed to complete a PRTF. Id. at 1118.

      Similarly, in a case decided in this district, where there had been no

PRTF completed prior to the hearing before the ALJ, the court reversed because

there was no evidence the ALJ made “every reasonable effort” to obtain an

assessment through a PRTF from a qualified psychologist or psychiatrist. See

Houseweart v. Astrue, 2011 WL 1256829 at **24-25 (D.S.D. Mar. 7, 2011).

      In Mr. Hendrickson’s case, the ALJ found he had a severe mental

impairment of anxiety at step two. AR30. The DDS physicians performed

partial PRTFs prior to the hearing before the ALJ, but their review was based

                                       52
on incomplete records. Notably, until 2016, Mr. Hendrickson had never been

given a formal diagnosis of anxiety, mood disorder, and depression, and the

DDS psychologists did not have these diagnoses or mental health treatment

records to review at the time they completed their PTRFs.

      The ALJ performed the PRTF itself in its written decision. AR31-32.

However, the ALJ cited to no medical evidence—its PRTF was based solely on

Mr. Hendrickson’s own assessment of his abilities and his daily activities.

AR32-33. Mr. Hendrickson therefore argues that the PRTF is a layperson’s (the

ALJ’s) nonexpert opinion based on another layperson’s (Mr. Hendrickson’s)

nonexpert opinion. Not exactly.

      Although the ALJ cited no medical evidence in support of its step two

and step three PRTF analysis, it did say that it gave further consideration to

the paragraph B criteria of the PRTF at step four when formulating

Mr. Hendrickson’s mental RFC. AR33. At step four, the ALJ considered and

credited Dr. Chester-Adam’s assessment of Mr. Hendrickson’s concentration,

attention, and memory. AR40. Therefore, the PRTF at step four is based in

part on expert medical evidence from a psychologist. Id.

      However, at the step two and three evaluation of the PRTF,

Mr. Hendrickson is correct that the ALJ relied almost solely on a written

function report Mr. Hendrickson had completed October 4, 2014, two years

before the ALJ hearing. AR32-33, 312-19. In that report, Mr. Hendrickson

stated he prepares meals once or twice per month. AR314. He mows, does

dishes, does laundry, removes snow, and vacuums, needing no help from

                                       53
others to complete these tasks. Id. He stated he goes outside 1-2 hours most

days. AR315. He wrote that he shops one hour a week for food, clothes, and

household items. Id. He also wrote that he could pay his bills, count change,

and handle his checking and savings accounts. Id.

      Regarding social activities, Mr. Hendrickson wrote in his function report

that he talks with others and goes for walks and rides with others “as often as I

can.” AR316. He stated he attended church “on a regular basis.” AR316. He

stated he has no problems getting along with family, friends, neighbors, or

others. AR317. He stated he gets along well with authority figures. AR318.

      Regarding his ability to function in the workplace, Mr. Hendrickson

reported on his function report that the only activity adversely affected was his

vision. AR317. He did not check the boxes indicating he had any difficulty

concentrating, remembering, completing tasks, understanding, or following

instructions. Id. He did say he had anxiety of crowds. AR318.

      There were some discrepancies between Mr. Hendrickson’s 2014 written

function statement and his 2016 testimony at the hearing, but not many. He

clarified that the meals he cooks are basic microwave meals like macaroni and

cheese, ramen noodles, and hot dogs. AR68.

      He reiterated his anxiety when around groups of people, like a lot of

coworkers or members of the public, but also reiterated he could deal with

people like a supervisor one-on-one. AR65. In the function report he stated he

attended church “regularly,” while at the hearing he testified he had recently

attended church for the first time in a long while due to the ameliorative effects

                                       54
of some new medications he was taking. Compare AR316 with AR69. He

testified at the hearing that the anxiety brought about by the knowledge he has

to leave the house the next day will rob him of sleep the night before. AR67.

      At the hearing--contrary to his function report--he testified that he has

difficulty concentrating and following instructions. Compare AR64-65 with

AR318. However, he may simply not have filled out the written function report

carefully or his vision may have been poor enough he did not see certain

checkboxes because in the written function report he also failed to mark that

he wore glasses or contacts. AR318. The medical records show he

continuously wore contacts and/or glasses. There would be no motive for

Mr. Hendrickson to dissemble on this point.

      Despite these discrepancies, Mr. Hendrickson maintained at the hearing

that his major impediment to work was his poor vision due to the keratoconus

and residual effects of Bell’s palsy. AR59. This was, also, clearly the import of

his written function report. AR312-19. He never testified at the hearing that

anxiety was the reason he quit any of his past jobs, contrary to Dr. Sandbulte’s

report. AR56-59. Instead, he testified he quit jobs to be closer to family and,

then, due to the effects of Bell’s palsy. AR58-59.

      The pitfalls of relying on a claimant’s own assessment of the impact of

his mental impairments are illustrated by the case of Parsons v. Heckler, 739

F.2d 1334 (8th Cir. 1984). In Parsons, the claimant had severe mental

impairments. Id. at 1336-39. The ALJ found the claimant not disabled at step

five, finding he could no longer perform past relevant work, but could perform

                                       55
other jobs in the national economy. Id. at 1339-40. The claimant lacked

insight into the severity of his mental impairment, consistently over presenting

his ability to function. Id. at 1340. For example, in a year when he earned

$30, he reported earning $2,000. Id. When he was employed as a janitor, he

reported he was employed as a manager. Id. He presented himself as

possessing strong employment potential, but was fired from his last job—after

which he earned less than $300 over a two-year period. Id. At step five, when

considering whether there were other jobs in the national economy the

claimant could do, the court stated the ALJ “must take into account evidence

indicating that the claimant’s true functional ability may be substantially less

than the claimant asserts or wishes.” Id. at 1341.

      This case is more nuanced than Parsons. Although Mr. Hendrickson had

complained of anxiety over a long period of time in his medical records and was

taking anti-anxiety drugs, there were long stretches of time he did not

complain of anxiety symptoms and did not seek medical care for that condition;

he did not list any mental impairments on his application for disability

(AR302). In many of his medical records for treatment of his Bell’s palsy, he

attributes his anxiety solely to the chronic pain he experienced from the palsy

or to his inability to sleep due to the pain. AR662, 670-71, 676, 680.

      The evidence of Mr. Hendrickson’s anxiety in the record is not strong.

The first record documenting a complaint of anxiety is dated July 31, 2012, in

which he told his primary medical care provider that he was concerned about

anxiety and racing thoughts. AR517. He stated he worried about “random

                                       56
things.” Id. Zoloft and Klonopin were first prescribed for Mr. Hendrickson’s

anxiety on this date. AR518.

      On a follow up visit on August 8, 2012, Mr. Hendrickson stated his

anxiety had been worse and that the Zoloft and Klonopin did not seem to help.

AR516.

      Despite Mr. Hendrickson’s assertion on August 8, 2012, of the

ineffectiveness of the medications, the next documented complaint of anxiety in

the record is three and a half years later on February 26, 2016. AR680. On

that date, he told his medical provider he felt anxious all the time, a symptom

he attributed to not getting enough sleep due to the pain from Bell’s palsy. Id.

Venlafaxine, a medication for nerve pain and for depression, was prescribed at

this time.45 AR681.

      On his next doctor visit two months later, April 22, 2016,

Mr. Hendrickson reported that the Venlafaxine was somewhat helpful for his

anxiety and asked that the dosage be increased, which it was. AR676-77.

      On May 17, 2016, Mr. Hendrickson again reported feeling anxious all the

time, a fact he again attributed to not getting enough sleep due to chronic pain

from the Bell’s palsy. AR669-70. Mr. Hendrickson reiterated this exact same




45Mr. Hendrickson asserts that “severe anxiety” was noted on May 28, 2014.
However, on that date, Mr. Hendrickson was not complaining of symptoms of
anxiety or seeking treatment for anxiety. Anxiety was simply noted in the
record as part of Mr. Hendrickson’s past medical history. AR472. At the time,
Mr. Hendrickson was seeking treatment for positional dizziness. AR471. It
was noted he was still taking prescription Zoloft as of this date. AR471-72.
                                       57
complaint on May 31, 2016. AR662. None of his anxiety medications were

changed at either of these appointments. AR663, 671.

       Mr. Hendrickson’s next treatment record for anxiety is post-ALJ hearing

on August 16, 2016, when Dr. Chester-Adam conducted a psychiatric

evaluation and diagnosed Mr. Hendrickson with generalized anxiety disorder.

AR735-36. Notably, Dr. Chester-Adam opined that with a combination of

therapy and medications, Mr. Hendrickson could possibly re-enter the

workforce. AR739. Dr. Chester-Adam re-prescribed Klonopin for

Mr. Hendrickson. Id.

       A line chart of anxiety complaints in this record would look like this:

7/12    8/12                                              2/16   4/16   5/16     8/16

 │       │                                                  │     │     ││       │


       This case differs from the Parsons case and from Freideman v. Berryhill,

2018 WL 1010356 (D.S.D. Feb. 1, 2018), adopted 2018 WL 1009272 (D.S.D.

Feb. 20, 2018). In both of those cases, there was reason to believe on the face

of the record that the claimant was an unreliable narrator as to his mental

impairments. Parsons did not assert any mental impairments despite saying

he earned $2,000 from employment whereas he really earned $30, and stating

he had strong employment potential but was fired from his last job after

earning less than $300 over two years. Parsons, 739 F.2d at 1339-40.

Likewise, Freideman had received mental health care for a long time, had been

prescribed a therapy dog for 10 years, could not handle his money or pay bills,

said he got along with people even though he had been fired from jobs for
                                        58
failing to get along with others, but did not assert any mental impairments

before the Commissioner. Freideman, 2018 WL 1010356 at *23. Here, there is

no reason to believe Mr. Hendrickson was an unreliable narrator. The only

thing Mr. Hendrickson’s case seems to have in common with Parsons and

Freideman is that all three claimants failed to list any mental impairments on

their disability applications.

      The record demonstrates that Mr. Hendrickson complained of anxiety

twice within two weeks in 2012 (July 31 and August 8) and then did not

complain about anxiety symptoms again until February, 2016, 42 months

later. In February, 2016, he was prescribed a new anti-depression drug, and

two months later he reported he was better and asked if the dosage of the drug

(Venlafaxine) could be increased, which it was. There are then two more

complaints of anxiety within two weeks of each other on May 17 and 31, 2016.

And then there is the psychiatric evaluation post-hearing, which diagnosed

anxiety, but opined there was hope for Mr. Hendrickson to return to the

workforce with therapy and medication.

      Mr. Hendrickson simply did not complain consistently about anxiety

symptoms. When he did, medication was prescribed which presumably—or

actually--addressed those symptoms because there are long stretches of time

where Mr. Hendrickson did not complain about anxiety symptoms or seek

medication changes for his anxiety. In addition, the psychiatrist who evaluated

him, Dr. Chester-Adam, opined he could possibly return to work with a

combination of therapy and medications. Therefore, the expert’s view is in

                                      59
accord with—not in conflict with—Mr. Hendrickson’s own view of the non-

disabling effect of his anxiety.

      Mr. Hendrickson’s counsel points out the not-terribly-sympathetic

attitude of Dr. Rector toward Mr. Hendrickson’s anxiety symptoms (AR517—

“The cure for his anxiety is to get back to meaningful work each day.”), and

seems to suggest that Dr. Rector’s refusal to refer Mr. Hendrickson to a mental

health professional may be an explanation for why Mr. Hendrickson’s anxiety is

not addressed in more detail in this administrative record. The court agrees

that Dr. Rector’s attitude seems “old school” in the worst sense.

      But the court notes Mr. Hendrickson switched from Dr. Rector as his

primary care provider to Avera on July 16, 2014. AR638. There is no

suggestion the Avera providers were anything other than attentive and

empathetic. Nevertheless, there is still a 3.5-year gap in which

Mr. Hendrickson neither complained of anxiety symptoms nor sought any

change in his anxiety medications or dosages. During 18 months of this 42-

month gap, Mr. Hendrickson was under the care of Avera providers, not

Dr. Rector.

      Mr. Hendrickson argues the fact the ALJ found he had severe mental

impairments imposed a duty on the ALJ to make “every reasonable effort” to

obtain an assessment of Mr. Hendrickson’s mental impairments from a

qualified psychologist or psychiatrist. Houseweart, 2011 WL 1256829 at **24-

25. But the ALJ has latitude under the regulation to complete the PRTF itself.

See 20 C.F.R. § 404.1520a(e)(4). This presents a close case because the facts

                                       60
of this case are somewhat unique: (1) there was a partial PRTF completed by

the DDS psychologists, but those PRTFs were based on incomplete medical

records, and did not include an assessment of Mr. Hendrickson’s mental RFC;

(2) the ALJ’s PRTF is not based on any medical evidence but solely on

Mr. Hendrickson’s self-reported abilities and activities of daily living, but those

self-reports appear to be congruent with reality; (3) the ALJ disregarded to a

great degree the opinion from one mental health professional who treated

Mr. Hendrickson, but credited portions of the other mental health provider;

and (4) the records are sparse as to the impairing effect of Mr. Hendrickson’s

mental disabilities.

      Finally, the ALJ made concessions for Mr. Hendrickson’s mental

impairments in arriving at his mental RFC. The ALJ concluded

Mr. Hendrickson should be shielded from interaction with the public and

should have interaction with coworkers and supervisors only occasionally.

AR33. Furthermore, the ALJ decided he should be limited to simple work-

related decisions, could tolerate only changes in a simple work setting, and

could understand, remember, and carry out simple tasks. Id.

      The court notes the timing of events in this case. The hearing before the

ALJ took place on July 29, 2016. AR51. The crucial mental health records

and diagnoses came into being on August 16, 2016, and thereafter, which was

after the hearing. AR735. These records were timely submitted to the ALJ,

and Mr. Hendrickson’s attorney alerted the ALJ at the hearing that

Mr. Hendrickson had been referred for a psychiatric evaluation which would

                                        61
take place a couple of weeks after the hearing date. AR54. The ALJ issued its

decision January 6, 2017. AR24. In its decision the ALJ discussed at length

these post-hearing records. AR38 (discussing Exh. 14F [AR735-39] and Exh.

16F [AR748-53]).

      The ALJ gave little weight to medical doctor Lageson’s opinion as to

Mr. Hendrickson’s mental impairments, but generally credited Dr. Lageson’s

opinion as to physical capabilities. AR40-41. The ALJ found Lageson’s mental

RFC opinion was inconsistent with the record as a whole (he had only recently

sought mental health treatment aside from taking medication), inconsistent

with Mr. Hendrickson’s reported daily living activities, and inconsistent with

Dr. Chester-Adam’s mental status report of Mr. Hendrickson at the time she

administered the initial psychiatric evaluation. Id.

      The ALJ similarly gave little weight to Dr. Sandbulte’s opinion regarding

Mr. Hendrickson’s mental impairments. AR41. The ALJ noted Dr. Sandbulte

had only treated Mr. Hendrickson very recently, but purported to offer opinions

as to his mental functioning going back years in the past prior to Dr. Sandbulte

knowing him. Id. The ALJ also found Dr. Sandbulte’s opinion to be

inconsistent with the record evidence because Mr. Hendrickson had never

sought professional mental health care prior to 2016; he was able to work at

SGA levels prior to May, 2013; he continued to work at non-SGA levels in 2013

and 2014; and he was able to engage in some degree of activity and socializing

with family and friends. Id. Finally, the ALJ noted Dr. Sandbulte did not give

specific opinions as to work-related functioning. Id.

                                       62
      Were this issue the sole issue presented in this appeal—the issue of the

ALJ’s failure to obtain a PRTF from a mental health professional--the decision

whether to affirm or remand would be difficult. However, because there are

other issues requiring remand as discussed elsewhere in this opinion, the court

directs the ALJ to consider whether to obtain a consultative PRTF from a

qualified psychiatrist or psychologist upon remand and to address specifically

the “every reasonable effort” language of the statute, especially in light of

Dr. Alpar’s expressed opinion that Mr. Hendrickson’s complaints of pain may

be interconnected with mental impairments. See Montgomery, 30 F.3d

at 100-01.

E.    Did the ALJ Err in Assessing Mr. Hendrickson’s Credibility? 46

      Mr. Hendrickson asserts the ALJ improperly discounted his subjective

complaints. In determining whether to fully credit a claimant’s subjective

complaints of symptoms, the Commissioner engages in a two-step process:

(1) first, is there an underlying medically determinable physical or mental

impairment that could reasonably be expected to produce the claimant’s

symptoms; and (2) if so, the Commissioner evaluates the claimant’s description




46 The court notes that as of March 28, 2016, the Commissioner discontinued
the use of the term “credibility” in its sub-regulatory policy. See SSR 16-3p
(which superseded SSR 96-7p). The Commissioner made clear that in
evaluating a claimant’s subjective complaints of symptoms, it was not
evaluating the claimant’s character. Id. The court uses the term “credibility”
herein because it is prevalent in the case law that has developed. Nevertheless,
like the Commissioner, this court emphasizes that “credibility” is not
interchangeable with “character.”


                                        63
of the intensity and persistence of those symptoms to determine the extent to

which the symptoms limit the claimant’s ability to work. See SSR 16-3p; 20

C.F.R. § 404.1529. Here, the ALJ found Mr. Hendrickson had medically

determinable impairments that could reasonably be expected to produce his

symptoms, so the analysis is focused on the second part of the inquiry.

      In evaluating the second prong of the analysis, an ALJ must consider

several factors. The factors to consider include: whether such complaints are

supported by objective medical findings, whether the claimant has refused to

follow a recommended course of treatment, whether the claimant has received

minimal medical treatment, whether the claimant takes only occasional pain

medications, the claimant’s prior work record, observation of third parties and

examining physicians relating to the claimant’s daily activities; the duration,

frequency, and intensity of the pain; precipitating and aggravating factors;

dosage, effectiveness, and side effects of medication; and functional

restrictions. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007) (citing

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). A claimant’s

subjective complaints of pain may be discredited only if they are inconsistent

with the evidence as a whole. Id.

      With regard to the factor of a claimant’s daily activities, the ALJ must

consider the “quality of the daily activities and the ability to sustain activities,

interest, and relate to others over a period of time and the frequency,

appropriateness, and independence of the activities.” Wagner, 499 F.3d at 852

(citing Leckenby v. Astrue, 487 F.3d 626, 634 (8th Cir. 2007)) (emphasis in

                                         64
original). Although activities which are inconsistent with a claimant’s

testimony of disabling pain reflect negatively on the claimant’s credibility, the

ability to do light housework and occasional visiting with friends does not

support a finding that the claimant can do full-time work in the “competitive

and stressful conditions in which real people work in the real world.” Reed,

399 F.3d at 923 (quoting Thomas v. Sullivan, 876 F.2d 666, 669 (8th Cir.

1989)).

      An ALJ need not methodically discuss every Polaski factor so long as the

factors are all acknowledged and considered in arriving at a conclusion. Steed

v. Astrue, 524 F.3d 872, 876 (8th Cir. 2008). If adequately supported,

credibility findings are for the ALJ to make. Id. (citing Dukes v. Barnhart, 436

F.3d 923, 928 (8th Cor. 2006)). Generally, the ALJ is in a better position to

evaluate credibility of witnesses and courts on judicial review will defer to the

ALJ’s credibility determinations so long as they are supported by substantial

evidence and good reasons. Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir.

2006). See also Eichelberger v. Barnhart, 390 F.3d 584, 590 (8th Cir. 2004)

(stating “[w]e will not substitute our opinion for that of the ALJ, who is in a

better position to assess credibility.”). The Eighth Circuit has said “in many

disability cases, there is no doubt that the claimant is experiencing pain; the

real issue is how severe that pain is.” Woolf, 3 F.3d at 1213.

      In Mr. Hendrickson’s case, the ALJ set forth his testimony regarding

pain, symptoms and activities of daily living and then stated the ALJ did “not

see this as the most that the claimant can do.” AR39. Mr. Hendrickson argues

                                        65
before this court that the ALJ failed to carry its obligation under Polaski to

articulate why it disbelieved him.

      The Commissioner points to a discussion by the ALJ over 5 pages of its

opinion which she asserts constitutes the credibility evaluation. AR33-38. In

particular, the ALJ noted Mr. Hendrickson had sought only limited treatment

for his vision, despite the fact his treatment was free and he had not exhausted

his treatment options. AR38, 64, 654. Furthermore, the ALJ noted

Hendrickson’s limited treatment for Bell’s palsy, each incidence of which

resulted in admitted improvement. AR39, 619, 692, 861. The ALJ noted

Mr. Hendrickson did not see an eye doctor from January to November, 2016.

AR39, 653, 747. And, as noted before, the ALJ found Mr. Hendrickson’s failure

to seek mental health treatment until after the ALJ hearing to be indicative of

the fact his symptoms did not become severe enough to warrant treatment

until then. AR39, 735. Finally, the Commissioner points out that the ALJ

discussed Mr. Hendrickson’s daily living activities. AR35, 39, 74, 314-16.

      Mr. Hendrickson asserts the fact he held 14 jobs in 14 years is evidence

he had to quit all these jobs due to anxiety. However, his own testimony in the

record is that his anxiety did not become a problem until he developed Bell’s

palsy for the first time in 2013. His last work at an SGA level was in 2013, so

anxiety cannot have been the reason for leaving employment which occurred

prior to 2013. Finally, he did not identify anxiety as the reason he left any of

his jobs. AR58-59.




                                        66
      The ALJ discounted Mr. Hendrickson’s description of his vision

impairments by stating: (1) he had no problems with his right eye, (2) he had

failed to exhaust his treatment options for his keratoconus, and (3) the ALJ

seemingly laid the fault for this at Mr. Hendrickson’s doorstep by stating that

he had “free coverage through Avera.” AR38. This was error.

      The ALJ had before it the November, 2016, record from Dr. Vance

Thompson, an ophthalmologist surgeon. AR747. When Dr. Thompson

examined Mr. Hendrickson, he noted that his “visual acuity seems to be

declining in his right eye.” Id. The ALJ asserted, citing a 2014 medical record,

that Mr. Hendrickson’s vision in his right eye was 20/25. AR38. But Dr. Hill

documented vision of 20/80 in Mr. Hendrickson’s right eye in January, 2016.

AR653.

      As we know from Dr. Alpar, it is to be expected that Mr. Hendrickson’s

vision in both eyes will worsen because keratoconus is a progressive disease:

the normal course is for a person with keratoconus to experience worsening

vision until a corneal implant becomes necessary. AR724-27. Of course,

Dr. Alpar did not have the benefit of Dr. Thompson’s November, 2016, exam

when Dr. Alpar responded to interrogatories in September, 2016.

      The ALJ also made much of the somewhat infrequent visits

Mr. Hendrickson made to eye doctors. But there is nothing in the record

suggesting treatment of keratoconus requires more frequent visits than what

Mr. Hendrickson attended. The notation at the end of Dr. Thompson’s

November, 2016, record indicates that Dr. Thompson wanted to see

                                       67
Mr. Hendrickson again in 6 to 9 months. AR747. That is almost exactly the

same interval between the January visit to Dr. Hill and the November visit to

Dr. Thompson. There is nothing in the record to suggest that Mr. Hendrickson

failed to attend eye appointments on a schedule other than what his doctors

recommended.

        Furthermore, the treatment for keratoconus as outlined by Dr. Alpar in

order of proceeding is first, hard contacts; then cross-linking; and as a last

resort, corneal transplant. Id. These are all expensive options. As

Mr. Hendrickson testified, his hard contacts were going to cost $770 a piece.

AR72. Contrary to the ALJ’s suggestion that Avera would pay for this cost,

Mr. Hendrickson testified that Avera told him he needed to come up with the

money for the contacts himself first, and then Avera would see what it could do

to help him. AR72. As of the hearing date, Mr. Hendrickson did not have the

hard contacts his doctor recommended because he had no way to pay for them.

AR72.

        Mr. Hendrickson testified that Avera had tried to help him with some

expenses by giving him coupons, but this is a far cry from free medical care

and free medical devices from all providers. This court takes judicial notice

that Dr. Thompson, to whom Mr. Hendrickson was referred for possible cross-

linking, is not part of the Avera network. Furthermore, when Dr. Thompson

saw Mr. Hendrickson, he remarked in his records that Mr. Hendrickson had no

apparent way to pay for his services. AR747. There is no evidence in the




                                        68
record that cross-linking is available through the Avera network or that, even if

it were, Mr. Hendrickson would receive that procedure free of charge.

      Dr. Gregory Hill, a doctor of optometry with Avera, noted in his January

6, 2016, treatment record that Mr. Hendrickson had no job, no health

insurance, and no car. AR654. Although the ALJ was quick to jump on

Dr. Hill’s statement that Mr. Hendrickson needed to exhaust the treatment

options for keratoconus before considering himself disabled (AR38), Dr. Hill

wrote before that statement in the same medical record that Mr. Hendrickson

“First has to determine how to afford Tx [treatment].” AR654.

      When Mr. Hendrickson saw Dr. Larson, treatment was also impacted by

Mr. Hendrickson’s inability to afford some of the devices she recommended.

AR432, 435.

      The Commissioner has provided guidance to ALJs for evaluating a

claimant’s subjective complaints of symptoms. See SSR 16-3p. With regard to

a claimant’s infrequency of treatment or failure to follow prescribed treatment,

the Commissioner counsels that it will not find this factor to be contrary to the

claimant’s described symptoms unless the Commissioner first contacts the

claimant for an explanation regarding lack of treatment, or asks the claimant

for such an explanation at the ALJ hearing. Id. The Commissioner specifically

acknowledges a claimant may not obtain or follow prescribed treatment

because he “may not be able to afford treatment and may not have access to

free or low-cost medical services.” Id. The Commissioner recognizes that

inability to afford treatment coupled with lack of access to free community

                                       69
resources is a justifiable reason for not following treatment recommendations.

See SSR 82-59.

      Where an ALJ believes a claimant does not have justifiable reasons for

refusing recommended treatment, the ALJ is supposed to advise the claimant

before a determination of eligibility of benefits is decided; that way, the

claimant can elect to undergo the treatment if desired. Id. This prophylactic

measure is necessary for fundamental fairness because, once a disability

application is denied, the claimant may not later undertake to follow the

treatment recommendation and revise the adverse determination. Id. An ALJ

may consider whether an examining medical source determines that the

claimant was malingering in assessing the credibility of the claimant’s

testimony as to subjective complaints of pain. Clay v. Barnhart, 417 F.3d 922,

930 n.2 (8th Cir. 2005) (two psychologists’ findings that claimant was

“malingering” cast suspicion on the claimant’s credibility).

      “If a claimant truly has no access to health care, then the absence of

such care would not tend to disprove her subjective complaints of pain.”

Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004). However, in evaluating

a claimant’s subjective complaints of pain, it is permissible for the ALJ to

consider whether he sought out treatment available to indigents. Id.

      Here, there is no evidence in the record that hard contacts, cross-linking

or corneal transplants were available free of charge to Mr. Hendrickson, despite

Mr. Hendrickson’s attempts to obtain free or reduced cost treatment. In fact,

the opposite evidence was presented. It was error for the ALJ to discount

                                        70
Mr. Hendrickson’s subjective description of the effects of his keratoconus

because he had not followed every avenue for treatment—treatment he could

not afford.

      The ALJ characterized Mr. Hendrickson’s facial pain from his Bell’s palsy

as a “fairly recent development that has not been ongoing for a year.” AR39.

This is clearly an incorrect and unreasonable assessment of the medical record

before the ALJ. As such, the ALJ’s mischaracterization of the record does not

serve as a valid reason to discount Mr. Hendrickson’s complaints of pain.

      Mr. Hendrickson’s complaints of pain are evident since he experienced

his first episode of Bell’s palsy in May, 2013, his alleged date of onset of

disability. AR521-22. Thereafter, medical records continuously document his

persistent complaints of eye and facial pain on the left side of his face and

headaches related to Bell’s palsy:

      ●October, 2013 (AR449, 452);

      ●November, 2013 (AR423, 429-30, 440, 449);

      ●December, 2013 (AR426);

      ●February, 2014 (AR388-95, 412);

      ●May, 2014 (AR472);

      ●July, 2014, RIGHT side Bell’s palsy and associated pain (AR638);

      ●December 2, 2015 (AR691-92, left side facial pain an 8 out of 10);

      ●December 30, 2015 (AR687-90, head pain 6 out of 10, doctors attribute

              to the aftermath of 2 episodes of Bell’s palsy, leaving Hendrickson

              with severe post-herpetic neurologic left facial pain);

                                         71
      ●January 16, 2016 (AR683-85);

      ●February 26, 2016 (AR679-81);

      ●April 22, 2016 (AR676);

      ●May 7, 2016 (AR668-71); and

      ●May 31, 2016 (AR660-64).

      Furthermore, from the time of his first episode of Bell’s palsy up to and

including the date of the ALJ hearing, Mr. Hendrickson has been prescribed,

and has taken, a variety of serious prescription medications with significant

side effects to attempt to address his pain. Those medications include

prednisone (AR479), acyclovir (AR479),47 Tramadol (AR478, 679-81),

Gabapentin (AR676), trazadone, nortriptyline (AR668-71), Flexeril (AR478,

652), meloxicam (AR652), clonazepam (AR516), and Imitrex (AR660-64). There

is no evidence in this record that Mr. Hendrickson’s care providers viewed his

complaints of pain as any form of malingering. On remand, the ALJ is to

reconsider its credibility decision regarding Mr. Hendrickson’s complaints of

pain in light of this substantial record evidence.

      The ALJ was dismissive of Mr. Hendrickson’s mental impairments,

noting that he had not sought care from a mental health professional until

2016. The history of his complaints of anxiety to his doctors, regardless of

their field of practice, is given above and dates back to at July 31, 2012, when



47Acyclovir is an antiviral medication. See
https://webmd.com/drugs/2/drug-941/acyclovir-oral/details. Bell’s palsy is
thought to be caused by some combination of genetic predisposition and
exposure to the herpes simplex virus.
                                        72
he was prescribed Zoloft and Klonopin for anxiety. AR516-21. It appears he

took anti-anxiety medication at least up to and through the date of the ALJ

hearing. AR516. As discussed above, the court is recommending upon

remand that the ALJ consider obtaining a PRTF from a qualified psychiatrist or

psychologist. On remand, the ALJ is also directed to consider anew its

credibility determinations of Mr. Hendrickson’s description of the subjective

effects of his anxiety.

F.    Did the ALJ Correctly Determine Mr. Hendrickson’s RFC?

      1.     The Law Applicable to Determination of RFC

      Mr. Hendrickson asserts the ALJ failed to properly assess his mental

RFC, reiterating the arguments made above regarding the lack of a PRTF from

a psychiatrist or psychologist. As with the initial discussion of the PRTF issue

above, the court directs the ALJ to revisit this issue in conjunction with the

mental RFC. Were this the only issue presented, the court would have

difficulty reversing solely on the mental RFC. As already discussed above, the

record evidence of mental impairment was not strong and the ALJ did

incorporate some mental limitations into the mental RFC. Nevertheless, the

ALJ should evaluate this issue in light of Dr. Alpar’s opinion about the

potential mental genesis of Mr. Hendrickson’s pain and the other record

evidence. Montgomery, 30 F.3d at 100-01.

      Mr. Hendrickson also asserts the ALJ failed to properly assess his visual

limitations when arriving at his physical RFC. Residual functional capacity is

“defined as what the claimant can still do despite his or her physical or mental

                                       73
limitations.” Lauer v. Apfel, 245 F.3d 700, 703 (8th Cir. 2001) (citations

omitted, punctuation altered). “The RFC assessment is an indication of what

the claimant can do on a ‘regular and continuing basis’ given the claimant’s

disability. 20 C.F.R. § 404.1545(b).” Cooks v. Colvin, 2013 WL 5728547 at *6

(D.S.D. Oct. 22, 2013). The formulation of the RFC has been described as

“probably the most important issue” in a Social Security case. McCoy v.

Schweiker, 683 F.2d 1138, 1147 (8th Cir. 1982), abrogation on other grounds

recognized in Higgins v. Apfel, 222 F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all of a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are nonsevere. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”48 Lauer, 245 F.3d at 703 (citations

omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical




48 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p.
                                         74
evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n.8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p. However, the ALJ “must make every




                                        75
reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

      Finally, “to find that a claimant has the [RFC] to perform a certain type of

work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which

real people work in the real world.” Reed, 399 F.3d at 923 (cleaned up);

SSR 96-8p 1996 WL 374184 (“RFC is an assessment of an individual’s ability

to do sustained work-related physical and mental activities in a work setting on

a regular and continuing basis” for “8 hours a day, for 5 days a week, or an

equivalent work schedule.”).

      2.    Application of the Law to the ALJ’s Decision

      Mr. Hendrickson points out that his testimony was he could read print

on a computer if he increased the font size to a 24 or 26. The ALJ did not

reject this testimony, yet also suggested he could view a computer unaided and

un-blown-up with his right eye. AR38. Again, as already discussed, the ALJ

overlooked important evidence from Dr. Hill in January, 2016, and from

Dr. Thompson in November, 2016, that Mr. Hendrickson’s right eye was also

impaired, though not as bad as his left. The ALJ’s finding that

                                        76
Mr. Hendrickson could see normally with his right eye is not supported by

substantial evidence in the record.

      The correction of the vision in Mr. Hendrickson’s left eye, meanwhile, was

limited to a four- or five-hour window with his hard contact in place. AR403,

408, 423, 434, 446. The ALJ did not address the medical evidence related to

this limited left eye vision.

      Also, the ALJ indicated in its RFC that Mr. Hendrickson could see small

objects such as screws, bolts, and nuts. The Commissioner argues on appeal

that “small” is a “self-evident” term and that Mr. Hendrickson had the ability to

see “small” things. The court notes that screws come in all sizes, from the

minute screws in the hinges of eye glasses to the giant screws that anchor

heavy artwork and mirrors on walls. Likewise bolts and nuts come in all sizes.

While Mr. Hendrickson may be able to differentiate a 3-inch bolt that is 1/2 –

inch thick from a nut similarly sized to go with such a bolt, he did not and does

not have the vision necessary to differentiate small items of jewelry as

described in further detail below.

      The Commissioner relies heavily on Dr. Alpar’s decision to support the

ALJ’s vision assessment. Dr. Alpar’s opinion suffers from the fact that he did

not have the benefit of Dr. Thompson’s November, 2016, vision assessment. In

addition, Dr. Alpar did not acknowledge or address the limitation of

Mr. Hendrickson’s effective use of contacts in his left eye to a four- or five-hour

window.




                                        77
      Dr. Alpar stated, “There is no document showing that his

[Mr. Hendrickson’s] near vision could be increased from the 24 or 28 font size

[that he testified he needs] to a 20 or even a 14 font size.” AR727. In other

words, Dr. Alpar credits Mr. Hendrickson’s testimony that he cannot read at a

14 or even a 20 font size. He requires a 24 or 28 font size.49

      Dr. Alpar’s syntax and sentence structure is a bit odd in the sentence

from his report reprinted above. He is from Hungary, so English is probably

not his first language. AR706. He graduated high school in 1944, graduated

from college in 1945, and obtained a medical degree in 1949 after only four

more years of schooling. Id. Nevertheless, the court interprets his statement

in his report to mean: there is no document that contradicts

Mr. Hendrickson’s own testimony that he needs 24 or 26 font size in order to

read text on a computer.

      Dr. Alpar’s expert opinion is directly contrary to the ALJ’s RFC

formulation that Mr. Hendrickson was capable of reading text on a computer

unaided without substantially increasing the font size. It is also contrary to

the ALJ’s formulation that he can see and differentiate “small” objects.

      Mr. Hendrickson also alleges he suffers from depth-perception problems

that the ALJ failed to take into consideration. The Commissioner asserts there

is no objective evidence documenting any such impairment. When

Mr. Hendrickson complained of depth-perception problems, all objective testing


49Dr. Alpar misquotes Mr. Hendrickson’s testimony. Mr. Hendrickson testified
he needs font at a 24 or 26 size in order to be able to read text on a computer,
not 24 or 28. AR73.
                                       78
of his hand-eye coordination was normal. AR689. The court agrees with the

Commissioner on this issue. There is no objective documentation in the record

that Mr. Hendrickson suffers from depth-perception problems, although there

is documentation that he complained of such problems on one occasion.

      The ALJ’s misconstruing of the medical evidence related to vision is

compounded by the ALJ’s erroneous credibility evaluation of Mr. Hendrickson’s

testimony regarding his vision, as discussed in detail above. The court

remands for the ALJ specifically to reconsider Mr. Hendrickson’s physical RFC

as to vision.

G.    Did the ALJ’s Decision at Step Five Comply with the Law?

      1.        Did the ALJ Err in Determining a Significant Number of the
                Jobs Listed at Step Five Existed?

      The ALJ determined there were three jobs that “exist in significant

numbers in the national economy” that Mr. Hendrickson’s RFC allowed him to

perform: (1) jewelry preparer/preparer, DOT 700.687-062; (2) charger/charger

II, DOT 700.687-026; and (3) lens inserter, DOT 713.687-026. See AR43-44.

Mr. Hendrickson asserts the ALJ applied the wrong standard by determining

that significant numbers of these three jobs existed “nationally.”

Mr. Hendrickson asserts that the controlling statute requires the ALJ to find

significant numbers of these jobs exist in Mr. Hendrickson’s region or in

several regions of the country. The Commissioner asserts the ALJ applied the

correct standard. This court has addressed this issue multiple times in the

last year.


                                        79
      Section 423(d) of Title 42 provides in pertinent part as follows:

      (d) “Disability” defined

            (1)The term “disability” means—
                  (A) Inability to engage in any substantial gainful
                  activity by reason of any medically determinable
                  physical or mental impairment which can be expected
                  to result in death or which has lasted or can be
                  expected to last for a continuous period of not less
                   than 12 months;

      ***

            (2) For purposes of paragraph (1)(A)—
                   (A) An individual shall be determined to be under a
                   disability only if his physical or mental impairment or
                   impairments are of such severity that he is not only
                   unable to do his previous work but cannot,
                   considering his age, education, and work experience,
                   engage in any other kind of substantial gainful work
                   which exists in the national economy, regardless of
                   whether such work exists in the immediate area in
                   which he lives, or whether a specific job vacancy exists
                   for him, or whether he would be hired if he applied for
                   work. For purposes of the preceding sentence (with
                   respect to any individual), “work which exists in the
                   national economy” means work which exists in
                   significant numbers either in the region where
                   such individual lives or in several regions of the
                   country.

See 42 U.S.C. § 423(d)(1)(A) and (2)(A) (emphasis added).

      What is clear from the above emphasized language is that “work which

exists in the national economy” is a term of art in Social Security law. It does

not mean work in the entire United States. Instead, it means “work which

exists in significant numbers either in the region where such individual lives or

in several regions of the country.” Id. (emphasis added). Now, what does that

definition mean exactly?

                                       80
      The Commissioner argues it need not establish jobs exist in

Mr. Hendrickson’s immediate area. While that is true, it begs the question.

The Commissioner does have to show that jobs exist in Mr. Hendrickson’s

“region” or in “several regions of the country.” We know from the statutory

language that “region” does not mean “immediate area,” but defining what a

term does not mean is not all that helpful in defining what it does mean.

      The Commissioner’s regulation, 20 C.F.R. § 404.1566, is likewise

unhelpful. It does not define “region.” Id. It says that “region” is not equal to

“immediate area.” Id. at (a)(1).

      In Barrett v. Barnhart, 368 F.3d 691, 692 (7th Cir. 2004), the court held

the “other regions” language that Congress used in § 423(d)(2)(A) was intended

to prevent the Social Security Administration from denying benefits on the

basis of isolated jobs existing only in very limited numbers in relatively few

locations outside the claimant’s region. This sentiment is paralleled in the

Commissioner’s regulation where it states: “[i]solated jobs that exist only in

very limited numbers in relatively few locations outside of the region where you

live are not considered ‘work which exists in the national economy.’ We will

not deny you disability benefits on the basis of the existence of these kinds of

jobs.” 20 C.F.R. § 404.1566(b).

      The dictionary defines “region” as “a large, indefinite part of the earth’s

surface, any division or part.” Webster’s New World Dictionary, at 503 (1984).

“A subdivision of the earth or universe.” OED (3d ed. Dec. 2009). We know

from Congress’ statute and from the Commissioner’s regulation, that “region”

                                        81
does not mean the entire country. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R.

§ 1566(b). The dictionary defines “region” as an indefinite parcel that is part of

the whole, and so must be something less than the whole.

      The court concludes, as it must, that “national” as used in § 423(d)(2)(A)

does not truly mean “nationwide.” Such is the nature of agency law. Instead,

at step five, the ALJ must find that jobs the claimant can do exist in

substantial numbers in the claimant’s own “region” (something less than the

whole nation), or in “several regions” (several parts that, together, consist of

something less than the whole nation). Id.

      The Commissioner cites Johnson v. Chater, 108 F.3d 178 (8th Cir.

1997), in support of the assertion that in the Eighth Circuit, “national” does

mean the entire country. But that is not what Johnson says. In the Johnson

case, the claimant appealed the issue whether the VE’s testimony was

sufficient to prove that there were jobs existing in substantial numbers in the

national economy. Id. at 178. The VE had testified that Johnson could

perform sedentary, unskilled work such as being an addresser or document

preparer. Id. at 179. The VE said that there were 200 such positions in Iowa

and 10,000 such positions nationwide. Id. Johnson took issue with whether

200 positions in his home state of Iowa constituted “substantial” numbers of

jobs. Id. at 180 n.3. The court rejected Johnson’s argument and held that the

VE’s “testimony was sufficient to show that there exist a significant number of

jobs in the economy that Johnson can perform.” Id. at 180.




                                        82
      Although Johnson does not stand for the proposition which the

Commissioner attributes to it, Johnson saves the ALJ’s opinion in part in this

case regarding this issue. In Johnson, the VE testified to the number of jobs

available in the claimant’s region (in that case, his state), and also the number

of jobs available in the whole country. Id. at 179. Here, as to two of the three

jobs identified by the ALJ at step five (charger/charger II and preparer/jewelry

preparer), the VE testified to the number of jobs available regionally and

nationally. AR79-80. As to the third job, lens inserter, the ALJ established the

number of jobs only at the national level and never identified how many of

these jobs existed regionally or in several regions. AR79-80, 371.

      If the ALJ’s decision had been based solely on the lens inserter job, this

court would reverse. As discussed above, the ALJ is required to find significant

numbers of jobs exist in the claimant’s region or in several regions of the

country. 42 U.S.C. § 423(d)(1)(A) and (2)(A). The VE never gave any testimony

either at the hearing or later in his answers to the ALJ’s interrogatories about

the availability of lens inserter jobs in Mr. Hendrickson’s region or in several

regions of the country. AR371 (8,000 lens inserter jobs available in the

“national economy”). Therefore, there is insufficient evidence in the record to

affirm the ALJ’s finding that sufficient numbers of lens inserter jobs exist.

Because of this, the court does not consider the lens inserter job with regard to

any of the other step five arguments raised by Mr. Hendrickson in this appeal.

      However, the VE did identify the numbers of regional jobs available in

the other two jobs. He testified there were 300 jewelry preparer jobs regionally

                                        83
(defined as Minnesota, Iowa, North and South Dakota), and 10,000 to 12,000

jobs nationally. AR78-79. He also testified there were 300 charger jobs

regionally and 10,000 such jobs nationally. AR80.

      In this appeal, Mr. Hendrickson does not take issue with the VE’s

definition of “regionally.” Nor does Mr. Hendrickson dispute that 300 jobs in

his region is a significant number of jobs. Therefore, as to the ALJ’s finding

that significant numbers of jewelry preparer jobs and charger jobs existed in

the “national economy,” which we know is a term of art meaning “regionally” or

in “several regions,” the court affirms the ALJ.50

      2.    Did the Record Lack Substantial Evidence to Support the
            Mental RFC after the ALJ Dismissed the Functional Limitation
            Opinions of the Psychiatrist and Psychologist?

      Mr. Hendrickson asserts the DDS physicians did not perform any of the

PRTF because they both found he had no medically determinable mental

impairment. Although set forth as a separate step five issue by

Mr. Hendrickson, this issue is in fact subsumed by the other issues previously

discussed. The court remands on this issue for the same reasons discussed

above.

      3.    Did the Jobs Found by the ALJ at Step Five Match the RFC?

      Mr. Hendrickson argues the jobs the ALJ held he could perform are

inconsistent with his visual functioning. The issue presented is whether




50There is no requirement that the ALJ identify 3 jobs a claimant can do. See
42 U.S.C. § 423(d)(1)(A) and (2)(A). Therefore, the identification of 2 jobs is
sufficient.
                                        84
Mr. Hendrickson’s depth perception is affected by his eye impairments and

whether the RFC concluding he could differentiate and handle “small” objects

was really in keeping with the medical evidence--i.e. 24- or 26-point font is

much larger than pieces of jewelry or screws. The court has already decided to

remand based on the ALJ’s mistakes in assessing Mr. Hendrickson’s credibility

as to his vision and in assessing his physical RFC as to his vision. Because the

ALJ’s step five finding was based on those errors committed at step four, the

ALJ will have to reevaluate its step five finding at any rate. The court provides

the below analysis to guide the ALJ’s reconsideration on remand.

      The ALJ found Mr. Hendrickson could perform the jobs of

charger/charger II and jewelry preparer. The DOT defines the job of Charger II

as follows:

      700.687-026 CHARGER II (jewelry-silver.) alternate titles:
      bench hand; set-up and charger

      Prepares jewelry findings for subsequent soldering operations:
      Positions jewelry article on nonflammable work surface, such as
      asbestos board or pan of crushed emery stone. Selects findings
      and positions them on jewelry article, using tweezers. Places
      particle of solder (charge) at junction of jewelry article and finding,
      using brush or pick.

See www.govtusa.com/dot/dot07a.html.

      The DOT defines the job of Preparer as follows:

      700.687-062 PREPARER (jewelry-silver.) alternate titles:
      bench hand

      Performs any combination of following tasks in preparing cast
      jewelry findings for further processing: Cuts, saws, or breaks off
      gates from jewelry castings, using shears, jeweler’s saw, pliers, or
      foot equipped with cutting tool. Removes burrs and smooths
      rough edges of casting, using file or grinding wheel. Straightens
                                        85
      distorted castings, using foot press equipped with shaping dies.
      May remove plaster from castings by dipping castings in water and
      acid solution. May count and separate jewelry casting into
      containers, according to type, and marks containers with
      identifying information. May specialize in breaking off gates from
      jewelry castings and be designated Breaker-Off (jewelry-silver.).

Id.

      Jewelry findings are anything on jewelry used to hook it together that is

not a bead, spacer, or other ornamentation. They are teeny-tiny. To get an

idea of the variety of jewelry findings and their sizes and uses, the reader may

view some of these videos and web sites. See

https://www.jewelrysupply.com/findings-components;

https://www.youtube.com/watch?v=0lRPt0GkfBM;

https://www.youtube.com/watch?v=E5-A0Rdefsc. Any person over the age of

40 with average eyesight would struggle to see and effectively manipulate these

pieces. Mr. Hendrickson has likewise provided evidence of the size of jewelry

findings in this record. See Docket No. 17-1 at pp. 3-5, and Docket No. 17-2 at

p. 3. The extra value of the videos is one can see the findings being

manipulated by human hands and truly get a flavor of their size.

      For example, a crimp bead is used by threading a wire through the bead

two times and using a special tool to crimp the bead, squashing the bead onto

the wire and thereby securing it. A crimp bead is about the actual size of this

dot: ● Other fasteners include double rings and single rings, which come in

varying sizes, but on average are about this size or smaller: O Single rings are

opened and other loops containing ornaments such as charms are threaded


                                       86
onto the loop and then the loop is closed. Both single and double rings can be

attached to a wire and used to attach to a lobster closure on the other end of

the wire. Lobster closures can come in varying sizes, but are generally close to

the same size as the single or double ring. See Docket No. 17-1 at p. 3.

      Jewelry soldering involves the use of a hot soldering iron and produces

fumes, requiring good ventilation. To solder, you place two pieces of metal

touching each other. You then place a tiny, tiny amount of flux at the joint.

Then you take solder (a metal wire), you touch the solder to the joint of the two

metal pieces, then touch it with the hot soldering iron. Thus, to be able set

something up for someone else to solder, you need to be able to see the tiny

metal pieces, place them so that they are exactly touching one another, and

then place the solder so that it is touching the other two pieces of metal

precisely at the joint. See https://www.youtube.com/watch?v=ReeiZ09DOQ8.

      It is not clear from the DOT description whether a preparer also puts the

drop of flux on the joint between the two metal pieces. Suffice it to say, being a

jewelry charger requires every bit as much close visual acuity of tiny pieces and

the necessary hand-eye coordination to position those tiny pieces such that

they are ready to be soldered as does manipulating jewelry findings. The very

fact that the DOT description requires the use of tweezers for positioning of

pieces is an indication of how small the pieces are that the worker is

manipulating. See DOT 700.687-026.

      Jewelry casting is when a mold is used to create a piece of

ornamentation. See https://www.youtube.com/watch?v=UQzGR8veYxg.

                                       87
When a piece of jewelry comes out of a mold, there are tiny imperfections that

must be buffed, sanded, or sawed off. Of course pieces of jewelry vary widely in

size, but the vision required to see tiny imperfections after the casting process

and remove them is beyond most mere mortals without a jeweler’s glass, let

alone someone like Mr. Hendrickson whose vision has been doubly reduced by

keratoconus and the after effects of Bell’s palsy. On remand, the ALJ is

directed to consider the “real world” environment of a charger II and a jewelry

preparer in deciding at step five if there are other jobs Mr. Hendrickson can do.

      4.    Did the Jobs Identified by the ALJ Require Accommodation?

      The issue presented by this argument from Mr. Hendrickson is whether

taking 3 minutes every hour to clean one’s eye and/or contact lens constitutes

an accommodation. Mr. Hendrickson has cited case law holding that if a job

requires accommodation for the claimant to be able to perform the job, the ALJ

cannot consider that job as one the claimant is able to perform. Docket No. 17

at p. 34 (citing Eback v. Chater, 94 F.3d 410, 411-12 (8th Cir. 1996)).

      The VE acknowledged that the DOT descriptions for the jobs he identified

did not address whether an employee would be allowed to clean his eye and/or

contact once per hour. The VE analogized this issue to standing and stretching

every hour, which he testified in his experience employers would allow. AR377.

      Mr. Hendrickson disagrees with the analogy, pointing out that he would

have to leave his work station and go to a location where he could wash his

hands before cleaning his eyes and/or contact lens. Standing and stretching

could be done at one’s work station without having to leave one’s work station.

                                        88
Cleaning one’s eye or contact could not, unless there was a sink right at the

employee’s work station.

      Having already concluded that remand is necessary to allow the ALJ to

reassess the evidence regarding Mr. Hendrickson’s visual capabilities, the court

need not address this issue. However, upon remand, the ALJ should carefully

evaluate Mr. Hendrickson’s argument as it is a cogent observation.

H.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Mr. Hendrickson requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider his case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

                                       89
two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be developed,

clarified and properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345,

356 (7th Cir. 2005) (an award of benefits by the court is appropriate only if all

factual issues have been resolved and the record supports a finding of

disability). Specifically, the ALJ must reevaluate its credibility findings en

route to determining physical RFC relating to Mr. Hendrickson’s vision and the

jobs available to him once an RFC is formulated that appropriately sets forth

his vision impairments. The ALJ must also revisit the issues of

Mr. Hendrickson’s credibility regarding his pain and the effect of his mental

impairments on his work functioning. Therefore, a remand for further




                                        90
administrative proceedings is appropriate rather than an outright award of

benefits.


                                 CONCLUSION

      Based on the foregoing facts, law and analysis, it is hereby

      ORDERED that Mr. Hendrickson’s motion to reverse the decision of the

Commissioner [Docket No. 16] is granted. This matter is remanded to the

Commissioner pursuant to sentence four, 42 U.S.C. § 405(g), for further

proceedings in accordance with this order.

      DATED November 14, 2018.

                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                       91
